81,7(' 67$7(6 ',675,&7 &2857
                           )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
85%$1 $,5 ,1,7,$7,9( ,1& et al. 
                                    
                  3ODLQWLIIV       
                                    
      Y                                           &LYLO $FWLRQ 1R  $%-
                                    
(19,5210(17$/ 3527(&7,21            
$*(1&                             
                                    
                  'HIHQGDQW        
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                0(025$1'80 23,1,21

        3ODLQWLIIV 8UEDQ $LU ,QLWLDWLYH ,QF DQG (QHUJ\ )XWXUH &RDOLWLRQ VHQW D )UHHGRP RI

,QIRUPDWLRQ $FW ³)2,$´ UHTXHVW WR GHIHQGDQW (QYLURQPHQWDO 3URWHFWLRQ $JHQF\ ³(3$´ RQ

)HEUXDU\   VHHNLQJ UHFRUGV UHODWHG WR WKH (3$FW9( 7LHU  *DVROLQH )XHO (IIHFWV

6WXG\ NQRZQ DV WKH (3$FW 6WXG\ &RPSO >'NW  @    $IWHU WKH SDUWLHV HQJDJHG LQ

GLVFXVVLRQV QDUURZLQJ SODLQWLIIV¶ UHTXHVW DQG H[WHQGLQJ WKH GHDGOLQH E\ ZKLFK (3$ KDG WR UHVSRQG

(3$ SURYLGHG DQ LQWHULP UHVSRQVH RQ -XQH   VWDWLQJ WKDW ZKLOH LW ZDV DFWLYHO\ VHDUFKLQJ

IRU DQG UHYLHZLQJ GRFXPHQWV DQG SODQQHG WR SURGXFH WKHP RQ D UROOLQJ EDVLV LW FRXOG QRW HYHQ

FRPPLW WR EH ILQLVKHG ZLWK WKH SURFHVV EHIRUH )HEUXDU\ RI  Id.  ±

       2Q $XJXVW   SODLQWLIIV ILOHG WKLV ODZVXLW DOOHJLQJ WKDW (3$ ZDV ³XQODZIXOO\

GHOD\LQJ LWV GHWHUPLQDWLRQ RQ >S@ODLQWLIIV¶ UHTXHVW IRU UHFRUGV´ &RPSO   DQG ³XQODZIXOO\

ZLWKKROGLQJ UHVSRQVLYH UHFRUGV´ LQ YLRODWLRQ RI  86&   Id.   $IWHU FRPSOHWLQJ LWV

SURGXFWLRQ RI GRFXPHQWV GHIHQGDQW ILOHG WKLV PRWLRQ IRU VXPPDU\ MXGJPHQW DUJXLQJ WKDW LW KDV

QRZ PHW LWV REOLJDWLRQV XQGHU )2,$ 'HI¶V 0RW IRU 6XPP - >'NW  @ ³'HI¶V 0RW´ 0HP

RI /DZ LQ 6XSS RI 'HI¶V 0RW >'NW  @ ³'HI¶V 0HP´ 3ODLQWLIIV RSSRVHG GHIHQGDQW¶V
PRWLRQ DQG DOVR ILOHG D FURVVPRWLRQ IRU SDUWLDO VXPPDU\ MXGJPHQW PDLQWDLQLQJ WKDW (3$ GLG QRW

FRQGXFW DQ DGHTXDWH VHDUFK DQG WKDW LW LPSURSHUO\ ZLWKKHOG UHVSRQVLYH UHFRUGV SXUVXDQW WR )2,$

([HPSWLRQ  3OV¶ 2SS 	 &URVV0RW IRU 3DUWLDO 6XPP - >'NW  @ ³3OV¶ &URVV0RW´

0HP LQ 6XSS RI 3OV¶ &URVV0RW >'NW  @ ³3OV¶ &URVV0HP´ 3ODLQWLIIV DUH RQO\ VHHNLQJ

VXPPDU\ MXGJPHQW ZLWK UHVSHFW WR  UHFRUGV ZLWKKHOG RU UHGDFWHG XQGHU ([HPSWLRQ ¶V

GHOLEHUDWLYH SURFHVV SULYLOHJH 3OV¶ &URVV5HSO\ LQ 6XSS RI 3OV¶ &URVV0RW >'NW  @ ³3OV¶

&URVV5HSO\´ DW ±

       %HFDXVH WKH &RXUW ILQGV WKDW GHIHQGDQW KDV IDLOHG WR HVWDEOLVK WKDW LW FRQGXFWHG DQ DGHTXDWH

VHDUFK IRU UHFRUGV XQGHU )2,$ LW ZLOO GHQ\ GHIHQGDQW¶V PRWLRQ LQ SDUW DQG UHPDQG WKH PDWWHU WR

WKH DJHQF\ +RZHYHU WKH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ LQ SDUW DQG GHQ\ SODLQWLIIV¶ PRWLRQ

VLQFH LW KDV GHWHUPLQHG WKDW (3$ SURSHUO\ LQYRNHG ([HPSWLRQV   DQG  WR ZLWKKROG RU UHGDFW

DOO RI WKH GRFXPHQWV DW LVVXH DQG LW KDV SURGXFHG DOO UHDVRQDEO\ VHJUHJDEOH LQIRUPDWLRQ

                                        %$&.*5281'

,     )DFWXDO %DFNJURXQG

       3ODLQWLII 8UEDQ $LU ,QLWLDWLYH ,QF LV DQ RUJDQL]DWLRQ GHGLFDWHG WR HGXFDWLQJ WKH SXEOLF DERXW

WKH KHDOWK WKUHDWV SRVHG E\ WKH XVH RI SHWUROHXPEDVHG IXHOV &RPSO   (QHUJ\ )XWXUH &RDOLWLRQ

LV D QRQSURILW RUJDQL]DWLRQ WKDW VHHNV WR LGHQWLI\ DQG DGYDQFH SUDFWLFDO VROXWLRQV WR HQHUJ\ DQG

HQYLURQPHQWDO SROLF\ FKDOOHQJHV Id.   7KLV ODZVXLW DULVHV RXW RI WKHLU LQWHUHVW LQ DQG LQTXLULHV

DERXW WKH (3$FW9( 7LHU  *DVROLQH )XHO (IIHFWV 6WXG\ NQRZQ DV WKH ³(3$FW 6WXG\´ ZKLFK




       3ODLQWLIIV RULJLQDOO\ VRXJKW VXPPDU\ MXGJPHQW RQ WZR RWKHU LVVXHV ± ³WZR UHFRUGV UHGDFWHG
DV SDUWLDOO\ QRQUHVSRQVLYH DQG DOO UHPDLQLQJ HPDLO DWWDFKPHQWV UHGDFWHG DV QRQUHVSRQVLYH´ ± EXW
WKRVH LVVXHV DUH QRZ PRRW See 3OV¶ &URVV5HSO\ DW  'HI¶V 6XU5HSO\ >'NW  @ ³'HI¶V 6XU
5HSO\´ 5HVS WR &RXUW¶V 0LQ 2UGHU >'NW  @ 5HVS WR &RXUW¶V 2UGHU >'NW  @
                                                 
ZDV MRLQWO\ VXSSRUWHG E\ (3$ 'HSDUWPHQW RI (QHUJ\ DQG WKH &RRUGLQDWLQJ 5HVHDUFK &RXQFLO

³&5&´ Id.   'HFO RI .DWKU\Q 6DUJHDQW >'NW  @ ³6DUJHDQW 'HFO´  

       ,Q  &RQJUHVV GLUHFWHG (3$ WR SURGXFH DQ XSGDWHG HPLVVLRQV PRGHO WKDW FRQVLGHUHG

WKH HIIHFW RI LQGLYLGXDO IXHO SURSHUWLHV RQ HPLVVLRQV IURP YHKLFOHV 6DUJHDQW 'HFO   ,Q RUGHU

WR FUHDWH WKLV PRGHO ZKLFK ZRXOG EHFRPH NQRZQ DV WKH 029(6 PRGHO (3$ GHYHORSHG WKH

(3$FW 6WXG\ Id. 8OWLPDWHO\ WKH 029(6 PRGHO LQFOXGHG GDWD IURP D UDQJH RI VRXUFHV

LQFOXGLQJ WKH (3$FW 6WXG\ Id.

       'XULQJ WKH GHVLJQ SKDVH RI WKH VWXG\ ³(3$ GHILQHG WKH VFRSH RI WKH VWXG\ HVWLPDWHG FRVWV

GHWHUPLQHG WHVW SURFHGXUHV DQG VHOHFWHG IXHO SDUDPHWHUV DQG YHKLFOHV´ 6DUJHDQW 'HFO   7R

WHVW YHKLFOHV RQ GLIIHUHQW IXHOV (3$ HQJDJHG 6RXWKZHVW 5HVHDUFK ,QVWLWXWH ³6Z5,´ Id.  

8OWLPDWHO\ WKH VWXG\ ³PHDVXUHG HPLVVLRQV IURP D IOHHW RI  WHVW FDUV DQG WUXFNV IURP WKH 

PRGHO \HDU XVLQJ WZHQW\VHYHQ IXHO EOHQGV´ Id.   (3$ LVVXHG WKH VWXG\¶V ILQDO UHSRUW LQ $SULO

 Id.  

       $FFRUGLQJ WR SODLQWLIIV WKH (3$FW 6WXG\ ³ZDV WKH EDVLV IRU HUURQHRXV HPLVVLRQV IDFWRUV´

LQ WKH 029(6 PRGHO ZKLFK SODLQWLIIV FODLP ³ZLOO UHVXOW LQ LQFUHDVHG DLU SROOXWLRQ´

&RPSO   6R SODLQWLIIV DORQJ ZLWK WKH VWDWHV RI .DQVDV DQG 1HEUDVND SHWLWLRQHG IRU MXGLFLDO

UHYLHZ RI WKH 029(6 PRGHO SDUWLDOO\ RQ WKH EDVLV RI ³SROOXWLRQ PRGHOLQJ HUURUV WKDW DUH WKH

GLUHFW UHVXOW RI GHIHFWV LQ WKH (3$FW VWXG\¶V GHVLJQ´ Id.   see ([ $ WR &RPSO >'NW  @

       3ODLQWLIIV VXEPLWWHG D )2,$ UHTXHVW WR (3$ RQ )HEUXDU\   LQ RUGHU WR REWDLQ

LQIRUPDWLRQ WKH\ QHHGHG WR SXUVXH WKHLU FDVH &RPSO   see 'HI¶V 6WDWHPHQW RI 0DWHULDO )DFWV

DV WR :KLFK 7KHUH DUH QR *HQXLQH ,VVXHV >'NW  @ ³'HI¶V 62)´   3OV¶ 5HVS WR 'HI¶V




                                                 
62) >'NW  @ ³3OV¶ 5HVS 62)´   6DUJHDQW 'HFO   (3$¶V 2IILFH RI 7UDQVSRUWDWLRQ

DQG $LU 4XDOLW\ UHFHLYHG WKH UHTXHVW RQ )HEUXDU\   DQG FRQILUPHG UHFHLSW RQ )HEUXDU\ 

 'HI¶V 62)   3OV¶ 5HVS 62)   ([ % WR 6DUJHDQW 'HFO >'NW  @

          $W GHIHQGDQW¶V XUJLQJ SODLQWLIIV QDUURZHG WKHLU )2,$ UHTXHVW RQ 0DUFK   WR

LQIRUPDWLRQ DERXW VSHFLILF FRQWUDFW DQG ZRUN DVVLJQPHQWV DV ZHOO DV WR  VXEWRSLFV UHODWHG WR WKH

³GHVLJQ SKDVH´ RI WKH (3$FW VWXG\ See 'HI¶V 62)    3OV¶ 5HVS 62)    ([ ' WR

6DUJHDQW 'HFO >'NW  @ ([ ) WR 6DUJHDQW 'HFO >'NW  @ ³)2,$ 5HTXHVW´ 3ODLQWLIIV

GHILQHG WKH ³GHVLJQ SKDVH´ RI WKH VWXG\ DV ³HYHU\WKLQJ WKDW SUHFHGHG WKH HPLVVLRQV WHVWLQJ WKDW

UHVXOWHG GLUHFWO\ LQ WKH UHSRUWHG UHVXOWV RI DQ\ SKDVH RI WKH (3$FW VWXG\´ )2,$ 5HTXHVW

'HIHQGDQW FRQILUPHG WKH SDUDPHWHUV RI WKH QDUURZHG UHTXHVW E\ OHWWHU RQ $SULO   'HI¶V

62)   3OV¶ 5HVS 62)   ([ * WR 6DUJHDQW 'HFO >'NW  @ 8OWLPDWHO\ SODLQWLIIV¶ UHTXHVW

VRXJKW

                D :RUN $VVLJQPHQW 
                E :RUN $VVLJQPHQW 
                F &RQWUDFW (3&
                G $OO UHFRUGV FUHDWHG UHFHLYHG DQGRU PDLQWDLQHG E\ WKH (QYLURQPHQWDO
                3URWHFWLRQ $JHQF\ LQFOXGLQJ EXW QRW OLPLWHG WR GRFXPHQWV FUHDWHG E\ RU
                UHFHLYHG IURP 6RXWKZHVW 5HVHDUFK ,QVWLWXWH &RRUGLQDWLQJ 5HVHDUFK
                &RXQFLO RWKHU FRQWUDFWRUV DQG WKHLU HPSOR\HHV WKDW SHUWDLQ WR WKH ³GHVLJQ
                SKDVH RI WKH (3$FW9( 7LHU  *DVROLQH )XHO (IIHFWV 6WXG\ DQG DQ\ RI
                WKH IROORZLQJ WRSLFV



       3XUVXDQW WR /RFDO 5XOH K ERWK SDUWLHV VXEPLWWHG VWDWHPHQWV RI PDWHULDO IDFWV ,Q VXSSRUW
RI WKHLU FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW SODLQWLIIV SURYLGHG D 6HSDUDWH 6WDWHPHQW RI 0DWHULDO
)DFWV EXW LW GRHV QRW DSSHDU WKDW GHIHQGDQW HYHU UHVSRQGHG WR WKDW VHSDUDWH VWDWHPHQW See 3OV¶
6HSDUDWH 6WDWHPHQW RI 0DWHULDO )DFWV DV WR :KLFK 7KHUH DUH QR *HQXLQH ,VVXHV >'NW  @ ³3OV¶
62)´ ,Q RSSRVLWLRQ WR SODLQWLIIV¶ FURVVPRWLRQ DQG UHSO\ LQ VXSSRUW RI LWV RZQ PRWLRQ IRU
VXPPDU\ MXGJPHQW GHIHQGDQW SURYLGHG D 6HFRQG 6WDWHPHQW RI 0DWHULDO )DFWV EXW LW QHYHU
DGGUHVVHV SODLQWLIIV¶ 6HSDUDWH 6WDWHPHQW RI 0DWHULDO )DFWV See 'HI¶V 6HFRQG 6WDWHPHQW RI
0DWHULDO )DFWV >'NW  @ ³'HI¶V 6HFRQG 62)´ 3ODLQWLIIV GR WKRXJK UHVSRQG WR GHIHQGDQW¶V
6HFRQG 6WDWHPHQW RI 0DWHULDO )DFWV See 3OV¶ 5HVS WR 'HI¶V 6HFRQG 62) >'NW  @ ³3OV¶
5HVS 6HFRQG 62)´
                                                 
             UHGHVLJQ RI IXHO PDWULFHV
             >UHWUDFWHG@
             >UHWUDFWHG@
             >UHWUDFWHG@
             >UHWUDFWHG@
             IXHO  DV LGHQWLILHG LQ )XHO 0DWUL[ 'HVLJQV  DQG IXHO  DV LGHQWLILHG
            LQ )XHO 0DWUL[ 'HVLJQ  IXHO  DV LGHQWLILHG LQ )XHO 0DWUL[ 'HVLJQ 
             IXHO  DV LGHQWLILHG LQ )XHO 0DWUL[ 'HVLJQV  DQG IXHO  DV LGHQWLILHG
            LQ )XHO 0DWUL[ 'HVLJQ  IXHO  DV LGHQWLILHG LQ )XHO 0DWUL[ 'HVLJQ 
             IXHO  DV LGHQWLILHG LQ )XHO 0DWUL[ 'HVLJQV  DQG IXHO  DV LGHQWLILHG
            LQ )XHO 0DWUL[ 'HVLJQ  IXHO  DV LGHQWLILHG LQ )XHO 0DWUL[ 'HVLJQ 
             IXHO  DV LGHQWLILHG LQ )XHO 0DWUL[ 'HVLJQ 
             IXHO  DV LGHQWLILHG LQ )XHO 0DWUL[ 'HVLJQ 
             >UHWUDFWHG@
             >UHWUDFWHG@
             >UHWUDFWHG@
             7
             >UHWUDFWHG@
             ³D SUREOHP LQ EOHQGLQJ WKH IXHOV DW (72+ ´ (
             &5& (
             &5& (E
             6RXWKZHVW 5HVHDUFK ,QVWLWXWH 6Z5,
             &RRUGLQDWLQJ 5HVHDUFK &RXQFLO &5&
             /XEUL]RO &RUSRUDWLRQ
             +DOWHUPDQQ 6ROXWLRQV
             5DIDO 6RERWRZVNL
             5LFKDUG *XQVW
             -DPHV -LP 8LKOHLQ
             &KHYURQ
             ³4XDOLW\ 0DQDJHPHQW 3ODQ´ DQG ³4XDOLW\ $VVXUDQFH 3URMHFW 3ODQ´
             6FLHQFH $GYLVRU\ %RDUG

)2,$ 5HTXHVW


                                             
       2Q -XQH   (3$ DVNHG SODLQWLIIV WR DJUHH WR H[WHQG WKH GHDGOLQH IRU WKH SURGXFWLRQ

RI GRFXPHQWV EHFDXVH RI WKH ³EURDG VFRSH RI WKH UHTXHVW´ DQG WKH ³VLJQLILFDQW DPRXQW RI (3$¶V

WLPH DQG UHVRXUFHV´ UHTXLUHG WR FRPSOHWH WKH UHTXHVW 'HI¶V 62)   3OV¶ 5HVS 62)   ([

, WR 6DUJHDQW 'HFO >'NW  @ ,W SURMHFWHG WKDW LW ZRXOG EH DEOH WR FRPSOHWH LWV UHVSRQVH WR

SODLQWLIIV¶ UHTXHVW E\ )HEUXDU\   'HI¶V 62)   3OV¶ 5HVS 62)   ([ , WR 6DUJHDQW

'HFO >'NW  @ 3ODLQWLIIV UHVSRQGHG RQ -XQH   DQG DJUHHG WR H[WHQG WKH UHVSRQVH GDWH

IRU ³DOO QDWLYH HOHFWURQLF GRFXPHQWV´ WR 6HSWHPEHU   DQG IRU DOO RWKHU GRFXPHQWV WR

2FWREHU   ([ - WR 6DUJHDQW 'HFO >'NW  @ )LQDOO\ RQ -XQH   GHIHQGDQW VHQW

D OHWWHU WR SODLQWLIIV VWDWLQJ WKDW LW ZDV ³XQDEOH WR FRPPLW WR ILQDO FRPSOHWLRQ RI >WKH@ UHTXHVW EHIRUH

)HEUXDU\ ´ EXW WKDW LW ZDV ³DFWLYHO\ HQJDJHG LQ VHDUFKLQJ DQG UHYLHZLQJ GRFXPHQWV DQG

>ZRXOG@ EH SURYLGLQJ LQIRUPDWLRQ WR >SODLQWLIIV@ RQ D UROOLQJ EDVLV´ ([ . WR 6DUJHDQW 'HFO

>'NW  @ (3$ PDLQWDLQHG WKDW WKLV ZDV DQ ³LQWHULP UHVSRQVH DQG >SODLQWLIIV ZRXOG@ UHFHLYH

DSSHDO ULJKWV LQ (3$¶V ILQDO UHVSRQVH´ Id. DW  :LWK WKLV OHWWHU GHIHQGDQW UHOHDVHG WKUHH

GRFXPHQWV LQFOXGLQJ WZR ZRUN DVVLJQPHQW UHFRUGV DQG D UHGDFWHG FRQWUDFW Id.

,,     3URFHGXUDO +LVWRU\

       %HFDXVH (3$ GLG QRW UHVSRQG WR SODLQWLIIV¶ )2,$ UHTXHVW ZLWKLQ WKH VWDWXWRULO\UHTXLUHG

SHULRG RI WLPH see &RPSO  ± ±  86&  D$±& SODLQWLIIV ILOHG WKLV

ODZVXLW RQ $XJXVW   'HIHQGDQW ILOHG DQ DQVZHU RQ 1RYHPEHU   $QVZHU

>'NW  @ 2Q 'HFHPEHU   GHIHQGDQW ILOHG D VWDWXV UHSRUW LQ ZKLFK LW SURSRVHG D VFKHGXOH

RI SURGXFWLRQ WKURXJK 0D\   'HI¶V 6WDWXV 5HSRUW 	 'RF 3URGXF 6FKHGXOH >'NW  @ DW

± ,Q WKH UHSRUW GHIHQGDQW VWDWHG WKDW LW KDG UHOHDVHG D WRWDO RI IRUW\WKUHH GRFXPHQWV WR SODLQWLIIV

VLQFH WKH ILOLQJ RI WKH FRPSODLQW RQ WKUHH VHSDUDWH RFFDVLRQV 2FWREHU   QLQH UHFRUGV LQ

IXOO 1RYHPEHU   WZHQW\HLJKW UHFRUGV LQ IXOO DQG RQH ZLWK UHGDFWLRQV DQG 1RYHPEHU 



                                                   
 WZR UHFRUGV LQ IXOO DQG WKUHH ZLWK UHGDFWLRQV Id. DW  see also 'HI¶V 62)   3OV¶ 5HVS

62)   ([ 1 WR 6DUJHDQW 'HFO >'NW  @ ([ 2 WR 6DUJHDQW 'HFO >'NW  @ ([ 3 WR

6DUJHDQW 'HFO >'NW  @

       3ODLQWLIIV SURSRVHG DQ DOWHUQDWLYH SURGXFWLRQ VFKHGXOH RQ 'HFHPEHU   DQG

UHTXHVWHG WKDW WKH &RXUW ³RUGHU (3$ WR SULRULWL]H UHVSRQVLYH HPDLO UHFRUGV SURGXFLQJ WKRVH

GRFXPHQWV RQ D UROOLQJ EDVLV EHJLQQLQJ LPPHGLDWHO\ DQG QR ODWHU WKDQ -DQXDU\  ´ 3OV¶

6WDWXV 5HSRUW 	 5HVS WR (3$¶V 'RF 3URGXF 6FKHGXOH >'NW  @ DW ± %HFDXVH WKH SDUWLHV

FRXOG QRW DJUHH RQ D SURSRVHG VFKHGXOH WKH &RXUW UHIHUUHG WKH DFWLRQ WR D 0DJLVWUDWH -XGJH IRU

PHGLDWLRQ ZKLFK ZDV XQVXFFHVVIXO 2UGHU 'HF   >'NW  @ 3OV¶ 6WDWXV 5HSRUW 	

5HQHZHG 3URSRVDO IRU )2,$ 3URGXF 6FKHGXOH >'NW  @ DW ± 'HIHQGDQW FRQWLQXHG SURGXFLQJ

GRFXPHQWV DFFRUGLQJ WR LWV SUHIHUUHG VFKHGXOH DQG RQ -DQXDU\   WKH DJHQF\ SURGXFHG 

UHFRUGV LQ IXOO 'HI¶V 62)   3OV¶ 5HVS 62)   ([ 4 WR 'HI¶V 0HP >'NW  @

6XEVHTXHQWO\ WKH &RXUW VHW LWV RZQ VFKHGXOH IRU WKH SURGXFWLRQ RI WKH UHPDLQLQJ GRFXPHQWV 0LQ

2UGHU -DQ  

       2YHU WKH FRXUVH RI WKH QH[W VL[ PRQWKV GHIHQGDQW FRQWLQXHG WR SURGXFH GRFXPHQWV WR

SODLQWLIIV RQ D UROOLQJ EDVLV XQWLO LW GHWHUPLQHG WKDW LW KDG FRPSOHWHG SURFHVVLQJ SODLQWLIIV¶ )2,$

UHTXHVW See -RLQW 6WDWXV 5HSRUW >'NW  @ DW  2Q -DQXDU\   GHIHQGDQW SURGXFHG 

UHFRUGV LQ IXOO  ZLWK UHGDFWLRQV DQG LW ZLWKKHOG  UHFRUGV LQ IXOO SXUVXDQW WR )2,$ ([HPSWLRQV

 DQG  'HI¶V 62)   3OV¶ 5HVS 62)   ([ 5 WR 6DUJHDQW 'HFO >'NW  @ 2Q -DQXDU\

  (3$ SURGXFHG  UHFRUGV LQ IXOO  UHFRUGV ZLWK UHGDFWLRQV DQG LW ZLWKKHOG  UHFRUGV

LQ IXOO SXUVXDQW WR )2,$ ([HPSWLRQV  DQG  'HI¶V 62)   3OV¶ 5HVS 62)   ([ 6 WR

6DUJHDQW 'HFO >'NW  @ 2Q )HEUXDU\   GHIHQGDQW SURGXFHG  UHFRUGV LQ IXOO 

UHFRUGV ZLWK UHGDFWLRQV DQG LW ZLWKKHOG  UHFRUGV LQ IXOO SXUVXDQW WR )2,$ ([HPSWLRQV  DQG 



                                                 
'HI¶V 62)   3OV¶ 5HVS 62)   ([ 7 WR 6DUJHDQW 'HFO >'NW  @ $QG RQ )HEUXDU\

  (3$ SURGXFHG  UHFRUGV LQ IXOO  UHFRUGV ZLWK UHGDFWLRQV DQG LW ZLWKKHOG 

UHFRUGV LQ IXOO SXUVXDQW WR )2,$ ([HPSWLRQV  DQG  'HI¶V 62)   3OV¶ 5HVS 62)   ([

8 WR 6DUJHDQW 'HFO >'NW  @

       'HIHQGDQW UHOHDVHG DQRWKHU  UHFRUGV LQ IXOO RQ 0D\   DIWHU FHUWDLQ EXVLQHVVHV

ZDLYHG FRQILGHQWLDOLW\ DQG LW SURGXFHG DQRWKHU  UHFRUGV QRW HQWLWOHG WR FRQILGHQWLDO WUHDWPHQW

LQ IXOO RU LQ SDUW RQ -XQH   'HI¶V 6WDWXV 5HSRUW >'NW  @ ([ 9 WR 6DUJHDQW 'HFO

>'NW  @ ([ : WR 6DUJHDQW 'HFO >'NW  @ ³([ :´ $W WKLV SRLQW (3$ FRQFOXGHG LWV

SURGXFWLRQ RI UHFRUGV LQ UHVSRQVH WR SODLQWLIIV¶ )2,$ UHTXHVW ([ :

       2Q 6HSWHPEHU   GHIHQGDQW ILOHG D PRWLRQ IRU VXPPDU\ MXGJPHQW DUJXLQJ WKDW LW KDV

PHW LWV REOLJDWLRQV XQGHU )2,$ 'HI¶V 0HP DW  'HIHQGDQW LQVLVWV WKDW ³>W@KH (3$ KDV IXOO\

UHVSRQGHG WR >S@ODLQWLIIV¶ UHTXHVW´ id. DW  E\ ³SURGXF>LQJ@ PRUH WKDQ  GRFXPHQWV LQ IXOO RU

LQ SDUW RQO\ ZLWKKROGLQJ GRFXPHQWV DQG LQIRUPDWLRQ WKDW DUH H[HPSW IURP GLVFORVXUH XQGHU 

86&  E E DQG E´ Id. DW  see also ([ ++ WR 'HI¶V 0HP >'NW  @

³Vaughn LQGH[´

       3ODLQWLIIV ILOHG D FURVVPRWLRQ IRU SDUWLDO VXPPDU\ MXGJPHQW RQ 2FWREHU  

PDLQWDLQLQJ WKDW (3$ ZLWKKHOG UHVSRQVLYH UHFRUGV SXUVXDQW WR )2,$ ([HPSWLRQ  WKDW DUH QRW

SURSHUO\ H[HPSWHG EHFDXVH ³>W@KH GHOLEHUDWLYH SURFHVV SULYLOHJH GRHV QRW H[HPSW IURP GLVFORVXUH

GHOLEHUDWLRQV UHJDUGLQJ WKH GHVLJQ RI D VFLHQWLILF VWXG\ EHFDXVH WKH\ GR QRW UHODWH WR DQ\ µSROLF\

RULHQWHG MXGJPHQW¶´ 3OV¶ &URVV0HP DW  TXRWLQJ Petroleum Info. Corp. v. Dep’t of Interior




                                                
 )G   '& &LU  3ODLQWLIIV DOVR RSSRVHG GHIHQGDQW¶V PRWLRQ IRU VXPPDU\

MXGJPHQW DUJXLQJ WKDW (3$¶V VHDUFK ZDV LQDGHTXDWH DQG WKDW WKH DJHQF\ KDV QRW IXOILOOHG LWV

REOLJDWLRQ WR SURGXFH DOO UHDVRQDEO\ VHJUHJDEOH UHVSRQVLYH LQIRUPDWLRQ 3OV¶ &URVV0HP DW ±



       2Q -DQXDU\   GHIHQGDQW ILOHG DQ RSSRVLWLRQ WR SODLQWLIIV¶ FURVVPRWLRQ DQG D UHSO\

LQ VXSSRUW RI LWV PRWLRQ IRU VXPPDU\ MXGJPHQW FRQWHQGLQJ WKDW EHFDXVH SODLQWLIIV KDG QRW

FKDOOHQJHG GHIHQGDQW¶V LQYRFDWLRQ RI )2,$ ([HPSWLRQV  DQG  WKH\ KDG FRQFHGHG WKHLU

DSSOLFDELOLW\ See 'HI¶V 5HSO\ DW  'HIHQGDQW DOVR PDLQWDLQV WKDW WZR RI SODLQWLIIV¶ FDWHJRULFDO




       $ FRPSOHWH OLVW RI WKH ZLWKKROGLQJV EHLQJ FKDOOHQJHG E\ SODLQWLIIV LV FRQWDLQHG ZLWKLQ WKH
'HFODUDWLRQ RI -DPHV 5 &RQGH 'HFO RI -DPHV 5 &RQGH ([  WR 3OV¶ &URVV0RW >'NW  @
³&RQGH 'HFO´  ± 'HIHQGDQW SRLQWV RXW LQ LWV UHSO\ WKDW WKH &RQGH GHFODUDWLRQ ZDV
XQVLJQHG DQG PHUHO\ VXEPLWWHG E\ SODLQWLIIV¶ DWWRUQH\ 'HI¶V 2SS WR 3OV¶ &URVV0RW 	 5HSO\
LQ 6XSS RI 'HI¶V 0RW >'NW  @ ³'HI¶V 5HSO\´ DW  Q +RZHYHU SODLQWLIIV KDYH VLQFH ILOHG
D QRWLFH RI HUUDWD DQG DWWDFKHG D VLJQHG FRS\ RI WKH GHFODUDWLRQ 1RWLFH RI (UUDWD >'NW  @

      ,Q WKHLU FURVVPRWLRQ SODLQWLIIV VWDWH WKDW WKH\ DUH FKDOOHQJLQJ ³(3$ ([HPSWLRQ  FODLPV
IRU YDJXHQHVV RQO\´ 3OV¶ &URVV0HP DW  Q 3ODLQWLIIV FODULI\ WKDW WKH\ VWLOO ³VHHN VXPPDU\
MXGJPHQW WR WKH H[WHQW (3$ DVVHUWV WKH GHOLEHUDWLYH SURFHVV SULYLOHJH DSSOLHV WR WKHVH UHFRUGV´ id.
DQG WKH\ FRQWHQG WKDW WKH UHFRUGV UHGDFWHG XQGHU ERWK ([HPSWLRQ  DQG  ³VXIIHU IURP WKH VDPH
GHIHFW´ DV DOO RI WKH RWKHU GRFXPHQWV ZLWKKHOG RU UHGDFWHG XQGHU ([HPSWLRQ . Id. DW  Q


                                                 
FKDOOHQJHV DUH QRZ PRRW EHFDXVH (3$ SURGXFHG WKH FKDOOHQJHG GRFXPHQWV GXULQJ WKH EULHILQJ

SHULRG Id. DW ±

       3ODLQWLIIV ILOHG D FURVVUHSO\ RQ 0DUFK   3OV¶ &URVV5HSO\ 'HVSLWH GHIHQGDQW¶V

DGGLWLRQDO SURGXFWLRQV SODLQWLIIV FRQILUP WKDW WKH\ DUH VHHNLQJ VXPPDU\ MXGJPHQW RQ  UHFRUGV

UHGDFWHG XQGHU ([HPSWLRQ  WZR UHFRUGV UHGDFWHG DV SDUWLDOO\ QRQUHVSRQVLYH DQG DOO UHPDLQLQJ

HPDLO DWWDFKPHQWV WKDW ZHUH QRW SURGXFHG RQ WKH EDVLV WKDW WKH\ ZHUH QRQUHVSRQVLYH Id. DW 

       2Q -XQH   GHIHQGDQW ILOHG D VXUUHSO\ LQ ZKLFK LW FODULILHG WKDW LW KDG LQDGYHUWHQWO\

IDLOHG WR UHOHDVH WKH WZR UHGDFWHG UHFRUGV WKDW SODLQWLIIV VRXJKW VXPPDU\ MXGJPHQW RQ LQ WKHLU FURVV

UHSO\ 'HI¶V 6XU5HSO\ DW  (3$ UHFWLILHG WKH LVVXH E\ SURGXFLQJ WKH WZR UHFRUGV LQ IXOO WR

SODLQWLIIV RQ 0D\   Id. DW ± ([  WR 'HI¶V 6XU5HSO\ >'NW  @ $QG LQ WZR

VHSDUDWH ILOLQJV ZLWK WKH &RXUW GHIHQGDQW FRQILUPHG WKDW LW KDV SURGXFHG DOO HPDLO DWWDFKPHQWV WR

UHVSRQVLYH UHFRUGV WKDW LW RULJLQDOO\ ZLWKKHOG DV QRQUHVSRQVLYH 5HVS WR &RXUW¶V 0LQ 2UGHU




       2Q 'HFHPEHU   DIWHU UHUHYLHZLQJ LWV ([HPSWLRQ  ZLWKKROGLQJV IRU
FRPPXQLFDWLRQV EHWZHHQ (3$ DQG RXWVLGH SDUWLHV GHIHQGDQW SURGXFHG VL[ GRFXPHQWV LQ IXOO WKDW
KDG SUHYLRXVO\ EHHQ ZLWKKHOG LQ SDUW RU LQ IXOO 'HI¶V 6HFRQG 62)   3OV¶ 5HVS 6HFRQG
62)   'HI¶V 5HSO\ DW  3OV¶ &URVV5HSO\ DW ± 6XSSO 'HFO RI .DWKU\Q 6DUJHDQW
>'NW  @ ³6DUJHDQW 6XSSO 'HFO´   ([  WR 6DUJHDQW 6XSSO 'HFO >'NW  @ 7ZR
ZHHNV ODWHU GHIHQGDQW UHOHDVHG D WRWDO RI  GRFXPHQWV ³LQ DQ HIIRUW WR QDUURZ WKH LVVXHV´ WKDW LW
KDG SUHYLRXVO\ LGHQWLILHG DV QRQUHVSRQVLYH HPDLO DWWDFKPHQWV LW UHOHDVHG  UHFRUGV LQ IXOO DQG
 UHFRUGV LQ SDUW DQG LW ZLWKKHOG  DGGLWLRQDO UHFRUGV LQ IXOO 'HI¶V 6HFRQG 62)   3OV¶ 5HVS
6HFRQG 62)   6DUJHDQW 6XSSO 'HFO   ([  WR 6DUJHDQW 6XSSO 'HFO >'NW  @ 7KLUW\
UHFRUGV UHOHDVHG LQ SDUW FRQWDLQ LQIRUPDWLRQ ZLWKKHOG XQGHU ([HPSWLRQ  DQG RQH UHFRUG FRQWDLQV
LQIRUPDWLRQ ZLWKKHOG XQGHU ([HPSWLRQ  ([  WR 6DUJHDQW 6XSSO 'HFO >'NW  @ 7KUHH
UHFRUGV ZHUH ZLWKKHOG LQ IXOO SXUVXDQW WR ([HPSWLRQ  DQG RQH UHFRUG ZDV ZLWKKHOG LQ IXOO XQGHU
([HPSWLRQV  DQG  Id. (3$ SURYLGHG SODLQWLIIV ZLWK D VXSSOHPHQWDO Vaughn LQGH[ IRU WKHVH
ZLWKKROGLQJV See ([  WR 6DUJHDQW 6XSSO 'HFO >'NW  @ ³6XSSO Vaughn LQGH[´
                                                 
>'NW  @ 5HVS WR &RXUW¶V 2UGHU >'NW  @ 7KHUHIRUH WKH RQO\ LVVXH UHPDLQLQJ LQ SODLQWLIIV¶

PRWLRQ IRU SDUWLDO VXPPDU\ MXGJPHQW LV ZKHWKHU  UHFRUGV ZHUH SURSHUO\ ZLWKKHOG RU UHGDFWHG

DV H[HPSW XQGHU WKH GHOLEHUDWLYH SURFHVV SULYLOHJH

       3XUVXDQW WR WKH &RXUW¶V RUGHUV RQ -XQH   DQG -XO\   WKH SDUWLHV GHOLYHUHG D

UHSUHVHQWDWLYH VDPSOH RI GRFXPHQWV ZLWKKHOG XQGHU ([HPSWLRQ  WR FKDPEHUV IRU in camera

LQVSHFWLRQ WR DVVLVW WKH &RXUW LQ PDNLQJ D UHVSRQVLEOH de novo GHWHUPLQDWLRQ See Ray v. Turner

 )G   '& &LU  %DVHG RQ WKH EULHIV DQG GHFODUDWLRQV VXEPLWWHG E\ WKH

SDUWLHV DQG WKH &RXUW¶V in camera UHYLHZ RI WKH UHFRUGV WKH &RXUW ZLOO GHQ\ LQ SDUW DQG JUDQW LQ

SDUW GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW DQG GHQ\ SODLQWLIIV¶ SDUWLDO PRWLRQ IRU VXPPDU\

MXGJPHQW

                                   67$1'$5' 2) 5(9,(:

       ,Q D )2,$ FDVH WKH GLVWULFW FRXUW UHYLHZV WKH DJHQF\¶V GHFLVLRQV de novo DQG ³WKH EXUGHQ

LV RQ WKH DJHQF\ WR VXVWDLQ LWV DFWLRQ´  86&  D% Military Audit Project v. Casey

 )G   '& &LU  ³>7@KH YDVW PDMRULW\ RI )2,$ FDVHV FDQ EH UHVROYHG RQ

VXPPDU\ MXGJPHQW´ Brayton v. Office of U.S. Trade Rep.  )G   '& &LU 

       6XPPDU\ MXGJPHQW LV DSSURSULDWH ³LI WKH PRYDQW VKRZV WKDW WKHUH LV QR JHQXLQH GLVSXWH DV

WR DQ\ PDWHULDO IDFW DQG WKH PRYDQW LV HQWLWOHG WR MXGJPHQW DV D PDWWHU RI ODZ´ )HG 5 &LY 3



      3ODLQWLIIV DUJXH WKDW (3$ KDV QRW SURGXFHG DOO QRQUHVSRQVLYH HPDLO DWWDFKPHQWV VLQFH
WKH\ FDQ LGHQWLI\ FHUWDLQ HPDLO DWWDFKPHQWV LQ GHIHQGDQW¶V Vaughn LQGH[ WKDW KDYH \HW WR EH
SURGXFHG 5HSO\ &RQFHUQLQJ WKH &RXUW¶V 0LQ 2UGHU >'NW  @ 5HSO\ &RQFHUQLQJ WKH &RXUW¶V
0LQ 2UGHU >'NW  @ +RZHYHU (3$ FODULILHG WKDW WKH LGHQWLILHG HPDLO DWWDFKPHQWV ZHUH QRW
SURGXFHG EHFDXVH WKH\ DUH GXSOLFDWHV RI DOUHDG\SURGXFHG GRFXPHQWV See 'HI¶V &RQVHQW 0RW
IRU ([WHQVLRQ RI 7LPH >'NW  @ 0RUHRYHU (3$ FRQGXFWHG D IXOO UHYLHZ RI LWV SURGXFWLRQ RI
QRQGXSOLFDWLYH QRQUHVSRQVLYH HPDLO DWWDFKPHQWV DQG FRQILUPHG WKDW LW KDV LQGHHG SURGXFHG DOO
RI WKHP WR SODLQWLIIV 5HVS WR &RXUW¶V 2UGHU >'NW  @ 7KH &RXUW FRQFOXGHV WKDW WKH OHJDO LVVXH
FRQFHUQLQJ WKH SURGXFWLRQ RI DOO QRQUHVSRQVLYH HPDLO DWWDFKPHQWV LV PRRW VLQFH (3$ KDV DJUHHG
WR SURGXFH DOO RI WKH GRFXPHQWV 7KH &RXUW¶V 2UGHU ZLOO DGGUHVV WKH VWHSV WKDW PXVW EH WDNHQ WR
UHVROYH DQ\ UHPDLQLQJ GLVSXWHV FRQFHUQLQJ WKH DJHQF\¶V FRPSOLDQFH ZLWK WKLV REOLJDWLRQ
                                                
D 7KH SDUW\ VHHNLQJ VXPPDU\ MXGJPHQW ³EHDUV WKH LQLWLDO UHVSRQVLELOLW\ RI LQIRUPLQJ WKH

GLVWULFW FRXUW RI WKH EDVLV IRU LWV PRWLRQ DQG LGHQWLI\LQJ WKRVH SRUWLRQV RI WKH SOHDGLQJV

GHSRVLWLRQV DQVZHUV WR LQWHUURJDWRULHV DQG DGPLVVLRQV RQ ILOH WRJHWKHU ZLWK WKH DIILGDYLWV LI DQ\

ZKLFK LW EHOLHYHV GHPRQVWUDWH WKH DEVHQFH RI D JHQXLQH LVVXH RI PDWHULDO IDFW´ Celotex Corp. v.

Catrett  86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG 7R GHIHDW VXPPDU\

MXGJPHQW WKH QRQPRYLQJ SDUW\ PXVW ³GHVLJQDWH VSHFLILF IDFWV VKRZLQJ WKDW WKHUH LV D JHQXLQH

LVVXH IRU WULDO´ Id. DW  LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG

       7KH PHUH H[LVWHQFH RI D IDFWXDO GLVSXWH LV LQVXIILFLHQW WR SUHFOXGH VXPPDU\ MXGJPHQW

Anderson v. Liberty Lobby, Inc.  86  ±  $ GLVSXWH LV ³JHQXLQH´ RQO\ LI D

UHDVRQDEOH IDFWILQGHU FRXOG ILQG IRU WKH QRQPRYLQJ SDUW\ D IDFW LV ³PDWHULDO´ RQO\ LI LW LV FDSDEOH

RI DIIHFWLQJ WKH RXWFRPH RI WKH OLWLJDWLRQ Id. DW  Laningham v. U.S. Navy  )G 

 '& &LU  ,Q WKH )2,$ FRQWH[W ³WKH VXIILFLHQF\ RI WKH DJHQF\¶V LGHQWLILFDWLRQ RU

UHWULHYDO SURFHGXUH´ PXVW EH ³JHQXLQHO\ LQ LVVXH´ LQ RUGHU IRU VXPPDU\ MXGJPHQW WR EH

LQDSSURSULDWH Weisberg v. DOJ  )G   Q '& &LU  TXRWLQJ Founding

Church of Scientology v. Nat’l Sec. Agency  )G   '& &LU  LQWHUQDO TXRWDWLRQ

PDUNV RPLWWHG ,Q DVVHVVLQJ D SDUW\¶V PRWLRQ WKH FRXUW PXVW ³YLHZ WKH IDFWV DQG GUDZ UHDVRQDEOH

LQIHUHQFHV µLQ WKH OLJKW PRVW IDYRUDEOH WR WKH SDUW\ RSSRVLQJ WKH VXPPDU\ MXGJPHQW PRWLRQ¶´

Scott v. Harris  86    DOWHUDWLRQV RPLWWHG TXRWLQJ United States v. Diebold,

Inc.  86    SHU FXULDP

       ³6XPPDU\ MXGJPHQW PD\ EH JUDQWHG RQ WKH EDVLV RI DJHQF\ DIILGDYLWV´ LQ )2,$ FDVHV

ZKHQ WKRVH DIILGDYLWV ³FRQWDLQ UHDVRQDEOH VSHFLILFLW\ RI GHWDLO UDWKHU WKDQ PHUHO\ FRQFOXVRU\

VWDWHPHQWV´ DQG ZKHQ ³WKH\ DUH QRW FDOOHG LQWR TXHVWLRQ E\ FRQWUDGLFWRU\ HYLGHQFH LQ WKH UHFRUG

RU E\ HYLGHQFH RI DJHQF\ EDG IDLWK´ Judicial Watch, Inc. v. U.S. Secret Serv.  )G  



                                                 
'& &LU  TXRWLQJ Consumer Fed’n of Am. v. Dep’t of Agric.  )G   '& &LU

 +RZHYHU D SODLQWLII FDQQRW UHEXW WKH JRRG IDLWK SUHVXPSWLRQ DIIRUGHG WR DQ DJHQF\¶V

VXSSRUWLQJ DIILGDYLWV WKURXJK ³SXUHO\ VSHFXODWLYH FODLPV DERXW WKH H[LVWHQFH DQG GLVFRYHUDELOLW\

RI RWKHU GRFXPHQWV´ SafeCard Servs., Inc. v. SEC  )G   '& &LU  TXRWLQJ

Ground Saucer Watch, Inc. v. CIA  )G   '& &LU 

       (YHQ LI WKH QRQPRYLQJ SDUW\ IDLOV WR UHVSRQG WR WKH PRWLRQ IRU VXPPDU\ MXGJPHQW RU

SRUWLRQV WKHUHRI D FRXUW FDQQRW JUDQW WKH PRWLRQ IRU WKH UHDVRQ WKDW LW ZDV FRQFHGHG Winston &

Strawn, LLP v. McLean  )G   '& &LU  7KDW LV EHFDXVH WKH ³EXUGHQ LV DOZD\V

RQ WKH PRYDQW WR GHPRQVWUDWH ZK\ VXPPDU\ MXGJPHQW LV ZDUUDQWHG´ Id. TXRWLQJ Grimes v.

District of Columbia  )G   '& &LU  *ULIILWK - FRQFXUULQJ $ GLVWULFW FRXUW

³PXVW GHWHUPLQH IRU LWVHOI WKDW WKHUH LV QR JHQXLQH GLVSXWH DV WR DQ\ PDWHULDO IDFW DQG WKDW WKH

PRYDQW LV HQWLWOHG WR MXGJPHQW DV D PDWWHU RI ODZ DQG WKHQ µVKRXOG VWDWH RQ WKH UHFRUG WKH UHDVRQV

IRU JUDQWLQJ RU GHQ\LQJ WKH PRWLRQ¶´ Id. DW ± TXRWLQJ )HG 5 &LY 3 D

                                           $1$/<6,6

       )2,$ UHTXLUHV WKH UHOHDVH RI JRYHUQPHQW UHFRUGV XSRQ UHTXHVW ,WV SXUSRVH LV ³WR HQVXUH

DQ LQIRUPHG FLWL]HQU\ YLWDO WR WKH IXQFWLRQLQJ RI D GHPRFUDWLF VRFLHW\ QHHGHG WR FKHFN DJDLQVW

FRUUXSWLRQ DQG WR KROG WKH JRYHUQRUV DFFRXQWDEOH WR WKH JRYHUQHG´ NLRB v. Robbins Tire &

Rubber Co.  86    $W WKH VDPH WLPH &RQJUHVV UHFRJQL]HG ³WKDW OHJLWLPDWH

JRYHUQPHQWDO DQG SULYDWH LQWHUHVWV FRXOG EH KDUPHG E\ UHOHDVH RI FHUWDLQ W\SHV RI LQIRUPDWLRQ DQG

SURYLGHG QLQH VSHFLILF H[HPSWLRQV XQGHU ZKLFK GLVFORVXUH FRXOG EH UHIXVHG´ FBI v.

Abramson  86    see also Ctr. for Nat’l Sec. Studies v. DOJ  )G 

 '& &LU  ³)2,$ UHSUHVHQWV D EDODQFH VWUXFN E\ &RQJUHVV EHWZHHQ WKH SXEOLF¶V ULJKW

WR NQRZ DQG WKH JRYHUQPHQW¶V OHJLWLPDWH LQWHUHVW LQ NHHSLQJ FHUWDLQ LQIRUPDWLRQ FRQILGHQWLDO´



                                                
FLWLQJ John Doe Agency v. John Doe Corp.  86    7KH 6XSUHPH &RXUW KDV

LQVWUXFWHG WKDW ³)2,$ H[HPSWLRQV DUH WR EH QDUURZO\ FRQVWUXHG´ Abramson  86 DW 

       7R SUHYDLO LQ D )2,$ DFWLRQ DQ DJHQF\ PXVW ILUVW GHPRQVWUDWH WKDW LW KDV PDGH ³D JRRG

IDLWK HIIRUW WR FRQGXFW D VHDUFK IRU WKH UHTXHVWHG UHFRUGV XVLQJ PHWKRGV ZKLFK FDQ EH UHDVRQDEO\

H[SHFWHG WR SURGXFH WKH LQIRUPDWLRQ UHTXHVWHG´ Oglesby v. U.S. Dep’t of Army  )G  

'& &LU  6HFRQG WKH DJHQF\ PXVW VKRZ WKDW ³PDWHULDOV WKDW DUH ZLWKKHOG    IDOO ZLWKLQ

D )2,$ VWDWXWRU\ H[HPSWLRQ´ Leadership Conference on Civil Rights v. Gonzales  ) 6XSS

G   ''&  $Q\ ³UHDVRQDEO\ VHJUHJDEOH´ LQIRUPDWLRQ LQ D UHVSRQVLYH UHFRUG PXVW

EH UHOHDVHG  86&  E DQG ³QRQH[HPSW SRUWLRQV RI D GRFXPHQW PXVW EH GLVFORVHG XQOHVV

WKH\ DUH LQH[WULFDEO\ LQWHUWZLQHG ZLWK H[HPSW SRUWLRQV´ Mead Data Cent., Inc. v. U.S. Dep’t of

Air Force  )G   '& &LU 

,     (3$¶V VHDUFK ZDV LQDGHTXDWH

       $      /HJDO 6WDQGDUG

       %HFDXVH D IXQGDPHQWDO SULQFLSOH EHKLQG )2,$ ³LV SXEOLF DFFHVV WR JRYHUQPHQW

GRFXPHQWV´ FRXUWV UHTXLUH ³DJHQFLHV WR PDNH PRUH WKDQ SHUIXQFWRU\ VHDUFKHV DQG LQGHHG WR

IROORZ WKURXJK RQ REYLRXV OHDGV WR GLVFRYHU UHTXHVWHG GRFXPHQWV´ Valencia-Lucena v. U.S. Coast

Guard  )G   '& &LU  FLWLQJ John Doe Agency  86 DW  DQG Campbell

v. DOJ  )G   '& &LU  7KHUHIRUH DQ DJHQF\ RQO\ ³IXOILOOV LWV REOLJDWLRQV XQGHU

)2,$ LI LW FDQ GHPRQVWUDWH EH\RQG PDWHULDO GRXEW WKDW LWV VHDUFK ZDV µUHDVRQDEO\ FDOFXODWHG WR

XQFRYHU DOO UHOHYDQW GRFXPHQWV¶´ Id. TXRWLQJ Truitt v. Dep’t of State  )G   '&

&LU  see also Oglesby  )G DW  $OWKRXJK WKHUH ³LV QR UHTXLUHPHQW WKDW DQ DJHQF\

VHDUFK HYHU\ UHFRUG V\VWHP´ DQ DJHQF\ ³FDQQRW OLPLW LWV VHDUFK WR RQO\ RQH UHFRUG V\VWHP LI WKHUH

DUH RWKHUV WKDW DUH OLNHO\ WR WXUQ XS WKH LQIRUPDWLRQ UHTXHVWHG´ Oglesby  )G DW .



                                                 
       7R GHPRQVWUDWH WKDW LW KDV SHUIRUPHG DQ DGHTXDWH VHDUFK IRU UHVSRQVLYH GRFXPHQWV DQ

DJHQF\ PXVW VXEPLW D UHDVRQDEO\ GHWDLOHG DIILGDYLW GHVFULELQJ WKH VHDUFK Oglesby  )G DW 

ILQGLQJ VXPPDU\ MXGJPHQW LPSURSHU ZKHUH DJHQF\¶V DIILGDYLW ODFNHG VXIILFLHQW GHWDLO $Q

DIILGDYLW LV ³UHDVRQDEO\ GHWDLOHG´ LI LW ³VHW>V@ IRUWK WKH VHDUFK WHUPV DQG WKH W\SH RI VHDUFK

SHUIRUPHG DQG DYHU>V@ WKDW DOO ILOHV OLNHO\ WR FRQWDLQ UHVSRQVLYH PDWHULDOV LI VXFK UHFRUGV H[LVW

ZHUH VHDUFKHG´ Id. see also Defs. of Wildlife v. U.S. Border Patrol  ) 6XSS G  

''&  ILQGLQJ GHFODUDWLRQ GHILFLHQW ZKHUH LW IDLOHG WR GHWDLO WKH W\SHV RI ILOHV VHDUFKHG

WKH ILOLQJ PHWKRGV DQG WKH VHDUFK WHUPV XVHG +RZHYHU DJHQF\ DIILGDYLWV WKDW ³GR QRW GHQRWH

ZKLFK ILOHV ZHUH VHDUFKHG RU E\ ZKRP GR QRW UHIOHFW DQ\ V\VWHPDWLF DSSURDFK WR GRFXPHQW

ORFDWLRQ DQG GR QRW SURYLGH LQIRUPDWLRQ VSHFLILF HQRXJK WR HQDEOH >WKH UHTXHVWHU@ WR FKDOOHQJH WKH

SURFHGXUHV XWLOL]HG´ DUH LQVXIILFLHQW WR VXSSRUW VXPPDU\ MXGJPHQW Weisberg  )G DW 

see also Steinberg v. DOJ  )G   '& &LU  FRQFOXGLQJ WKDW DQ DJHQF\ DIILGDYLW

PXVW GHVFULEH ³ZKDW UHFRUGV ZHUH VHDUFKHG E\ ZKRP DQG WKURXJK ZKDW SURFHVV´ 0RUHRYHU

FRQFOXVRU\ DVVHUWLRQV DERXW WKH DJHQF\¶V WKRURXJKQHVV DUH LQVXIILFLHQW Morley v. CIA  )G

  '& &LU 

       ³$JHQF\ DIILGDYLWV DUH DFFRUGHG D SUHVXPSWLRQ RI JRRG IDLWK´ Safecard Servs., Inc. 

)G DW  ZKLFK FDQ EH UHEXWWHG ZLWK ³HYLGHQFH RI DJHQF\ EDG IDLWK´ Military Audit Project

 )G DW  RU ZKHQ ³D UHYLHZ RI WKH UHFRUG UDLVHV VXEVWDQWLDO GRXEW´ WKDW FHUWDLQ PDWHULDOV

ZHUH RYHUORRNHG GHVSLWH ZHOOGHILQHG UHTXHVWV        Valencia-Lucena  )G DW  FLWLQJ

Founding Church of Scientology  )G DW  see also Truitt  )G DW  ³,I KRZHYHU

WKH UHFRUG OHDYHV VXEVWDQWLDO GRXEW DV WR WKH VXIILFLHQF\ RI WKH VHDUFK VXPPDU\ MXGJPHQW IRU WKH

DJHQF\ LV QRW SURSHU´




                                                
       :KLOH GHIHQGDQW KDV VXEPLWWHG D GHFODUDWLRQ LQ DQ DWWHPSW WR PHHW LWV EXUGHQ ZLWK UHJDUG

WR WKH DGHTXDF\ RI WKH VHDUFK WKH GHFODUDWLRQ GRHV QRW LQVSLUH FRQILGHQFH WKDW WKH DJHQF\ KDV

FRQGXFWHG D VHDUFK WKDW LV UHDVRQDEO\ FDOFXODWHG WR XQFRYHU DOO UHOHYDQW GRFXPHQWV 7KHUHIRUH WKH

&RXUW ZLOO UHPDQG WKH FDVH WR WKH DJHQF\

       %      (3$¶V 6HDUFK

       7R GHVFULEH LWV VHDUFK IRU UHFRUGV LQ WKLV FDVH (3$ SURIIHUHG WKH GHFODUDWLRQ RI .DWKU\Q

6DUJHDQW WKH 'HSXW\ 'LUHFWRU RI WKH $VVHVVPHQW DQG 6WDQGDUGV 'LYLVLRQ ³$6'´ RI WKH 2IILFH RI

7UDQVSRUWDWLRQ DQG $LU 4XDOLW\ ³27$4´ DQG WKH 2IILFH RI $LU DQG 5DGLDWLRQ ³2$5´ DW WKH

(3$ 6DUJHDQW 'HFO   2QFH 27$4 UHFHLYHG WKH )2,$ UHTXHVW DW LVVXH LW DVVLJQHG WKH UHTXHVW

WR $6' EHFDXVH WKDW GLYLVLRQ ZDV UHVSRQVLEOH IRU GHVLJQLQJ WKH (3$FW 6WXG\ Id.  ±

6DUJHDQW RYHUVHHV $6' VWDII LQ UHVSRQGLQJ WR )2,$ UHTXHVWV DVVLJQHG WR WKH GLYLVLRQ Id.  

       (3$ LQLWLDWHG LWV VHDUFK E\ LGHQWLI\LQJ HPSOR\HHV ZKR ZHUH UHDVRQDEO\ OLNHO\ WR EH LQ

SRVVHVVLRQ RI UHVSRQVLYH UHFRUGV 6DUJHDQW 'HFO   7KH GHFODUDWLRQ DYHUV WKDW WHQ $6' VWDII

PHPEHUV ZHUH LGHQWLILHG EHFDXVH ³WKH\ ZHUH VXEVWDQWLYHO\ LQYROYHG LQ WKH    GHVLJQ SKDVH RI

WKH (3$FW 6WXG\ ZKLFK ZDV WKH VXEMHFW RI WKH )2,$ UHTXHVW´ Id. (3$ LQVWUXFWHG WKH FXVWRGLDQV

WR VHDUFK WKHLU HOHFWURQLF UHFRUGV RQ WKHLU FRPSXWHUV ³RWKHU PHGLD´ DQG SDSHU ILOHV Id.   1RW

RQO\ GLG (3$ JLYH WKHVH LQVWUXFWLRQV YLD HPDLO EXW LW KHOG VHYHQ IRUPDO PHHWLQJV ZLWK WKH

FXVWRGLDQV GXULQJ ZKLFK $6' VWDII GLVFXVVHG WKH VFRSH RI WKH UHTXHVW DQG KRZ WR UHYLHZ UHFRUGV

See id.  ±

       0RUH VSHFLILFDOO\ (3$ LQVWUXFWHG WKH FXVWRGLDQV WR VHDUFK IRU UHVSRQVLYH UHFRUGV LQ

³HOHFWURQLF ILOHV LQ HDFK HPSOR\HH¶V & GULYH QHWZRUN GULYHV WKXPE GULYHV DQG DQ\ GRFXPHQWV



     7KH IROORZLQJ LQGLYLGXDOV ZHUH LGHQWLILHG DV FXVWRGLDQV RI SRWHQWLDOO\ UHVSRQVLYH UHFRUGV
.DWKU\Q 6DUJHDQW 3DXO 0DFKLHOH &KULVWLQH %UXQQHU $URQ %XWOHU 5LFK &RRN 0DULRQ +R\HU (G
1DP 5DIDO 6RERWRZVNL &DWKHULQH  DQG &RQQLH +DUW 6DUJHDQW 'HFO  
                                                
WKDW DUH DWWDFKHG WR HPDLOV DQG >@ SDSHU ILOHV LQ HDFK VWDII PHPEHU¶V RIILFH RU ILOH FDELQHWV´

6DUJHDQW 'HFO   $IWHU FRPSOHWLQJ D VHDUFK WKH FXVWRGLDQ ZDV GLUHFWHG WR XSORDG HOHFWURQLF

ILOHV WR WKH VKDUH GULYH DQG WR PDQXDOO\ VFDQ DQ\ KDUG FRS\ UHFRUGV Id. ³(3$ VWDII PHPEHUV ZKR

ZHUH PRVW IDPLOLDU ZLWK WKH FROOHFWLRQ RI WKH (3$FW ILOHV RQ WKH (3$¶V QHWZRUN VKDUH GULYHV ZHUH

DOVR DVNHG WR VHDUFK WKRVH GULYHV IRU PDWHULDO UHVSRQVLYH WR WKH )2,$ UHTXHVW´ Id. )XUWKHU ³HDFK

FXVWRGLDQ YHULILHG´ HLWKHU YHUEDOO\ RU YLD HPDLO WKDW KH RU VKH KDG FRPSOHWHG WKH VHDUFK IRU SDSHU

ILOHV Id.  

        $GGLWLRQDOO\ (3$¶V 2IILFH RI (QYLURQPHQWDO ,QIRUPDWLRQ ³2(,´ ZKLFK LV WKH DJHQF\¶V

LQIRUPDWLRQ WHFKQRORJ\ RIILFH VHDUFKHG WKH WHQ FXVWRGLDQV¶ /RWXV 1RWHV HPDLO ER[HV IRU

UHVSRQVLYH UHFRUGV 6DUJHDQW 'HFO   7KH GHFODUDWLRQ DYHUV WKDW (3$ XVHG /RWXV 1RWHV DV LWV

HPDLO DSSOLFDWLRQ WKURXJKRXW WKH UHOHYDQW GDWHV UHVSRQVLYH WR WKH )2,$ UHTXHVW ± -DQXDU\  

WR 0DUFK   Id. ³7KH VHDUFK UHTXHVW VXEPLWWHG WR 2(, LQFOXGHG WKH IROORZLQJ WHUPV

+DOWHUPDQQ *XQVW 8LKOHLQ IXHO  IXHO  IXHO  IXHO  IXHO  IXHO  IXHO  IXHO 

(3$FW DQG Y DQG ( 7 ( ( ( 6RXWKZHVW ,QVWLWXWH 6Z5, &5& FRXQFLO

/XEUL]RO 5DIDO 6RERWRZVNL &KHYURQ 4XDOLW\ 0DQDJHPHQW 3ODQ 403 4XDOLW\ $VVXUDQFH

3URMHFW 3ODQ 4$33 6FLHQFH $GYLVRU\ %RDUG 6$% FKHYURQFRP VZULRUJ MKDOWHUPDQQFRP DQG

FUFDRRUJ´ Id.  

        $Q\ UHFRUGV LGHQWLILHG DV D UHVXOW RI WKH VHDUFKHV ZHUH LPSRUWHG LQWR 5HODWLYLW\ D FRPSXWHU

VRIWZDUH SURJUDP XVHG WR UHYLHZ GRFXPHQWV 6DUJHDQW 'HFO    8OWLPDWHO\ (3$¶V VHDUFK

RI RIILFH HOHFWURQLF DQG SDSHU ILOHV ORFDWHG DSSUR[LPDWHO\  HOHFWURQLF UHFRUGV  ELQGHUV DQG

 SDJHV RI SDSHU ILOHV Id.   ,Q WRWDO (3$ SURGXFHG DSSUR[LPDWHO\  UHFRUGV LQ IXOO

 UHFRUGV ZLWK UHGDFWLRQV DQG  UHFRUGV ZLWKKHOG LQ IXOO Id.  




                                                 
        &         $GHTXDF\ RI WKH 6HDUFK

        3ODLQWLIIV FKDOOHQJH WKH DGHTXDF\ RI WKH VHDUFK DUJXLQJ WKDW (3$ PLVLQWHUSUHWHG WKH VFRSH

RI WKHLU UHTXHVW E\ UHVWULFWLQJ WKH VHDUFK WR GRFXPHQWV JHQHUDWHG SULRU WR 0DUFK   3OV¶

&URVV0HP DW  3ODLQWLIIV¶ UHTXHVW VRXJKW GRFXPHQWV ³UHODWH>G@ WR WKH GHVLJQ SKDVH´ RI WKH

(3$FW 6WXG\ ZKLFK SODLQWLIIV GHILQHG DV ³HYHU\WKLQJ WKDW SUHFHGHG WKH HPLVVLRQV WHVWLQJ WKDW

UHVXOWHG GLUHFWO\ LQ WKH UHSRUWHG UHVXOWV RI DQ\ SKDVH RI WKH (3$FW VWXG\´ )2,$ 5HTXHVW

        :KLOH SODLQWLIIV GLG QDUURZ WKHLU UHTXHVW WR WKH GHVLJQ SKDVH RI WKH VWXG\ WKH\ FRQWHQG WKDW

WKLV SKDVH GLG QRW HQG ³XQWLO DW OHDVW  ZHHNV DIWHU 0DUFK  ZKHQ (3$ VHWWOHG RQ WKH YHKLFOHV WR

EH LQFOXGHG LQ WKH WHVWLQJ SURWRFROV ILQDOL]LQJ WKH GHVLJQV RI WKH HPLVVLRQV WHVWV WKDW SURGXFHG WKH

(3$FW 6WXG\¶V UHVXOWV´ 3OV¶ &URVV0HP DW ± )LQDO 5HSRUW RQ 3URJUDP 'HVLJQ 	 'DWD

&ROOHFWLRQ ([ % WR &RQGH 'HFO >'NW  @ ³)LQDO 5HSRUW´ DW % )XUWKHU WKH\ PDLQWDLQ

WKDW (3$ ³ZDV VWLOO PDNLQJ GHFLVLRQV DERXW ZKLFK IXHOV WR WHVW IRU SDUWLFXODU SROOXWDQWV DQG ZKDW

WKHLU SDUDPHWHUV VKRXOG EH DV RI 0DUFK  ´ 3OV¶ &URVV0HP DW  ([ $$ WR &RQGH

'HFO >'NW  @ 3ODLQWLIIV DOVR DUJXH WKDW WKH VHDUFK ZDV QRW UHDVRQDEO\ FDOFXODWHG WR XQFRYHU

DOO UHOHYDQW GRFXPHQWV EHFDXVH ³(3$ IDLOHG WR VHDUFK WKH ILOHV RI VHYHUDO FXVWRGLDQV    DQG (3$

IDLOHG WR VHDUFK IRU HQWLUH FDWHJRULHV RI GRFXPHQWV´ 3OV¶ &URVV0HP DW 

        ,Q UHVSRQVH (3$ LQIRUPHG WKH &RXUW WKDW LWV RULJLQDO GHFODUDWLRQ FRQWDLQHG DQ LQDGYHUWHQW

HUURU LGHQWLI\LQJ 0DUFK   DV WKH VHDUFK HQG GDWH ZKHQ WKH DJHQF\ KDG DFWXDOO\ VHDUFKHG IRU

UHFRUGV WKURXJK 0DUFK   ZKHQ (3$ PDLQWDLQV WKDW WKH GHVLJQ SKDVH HQGHG 'HI¶V 5HSO\

DW  6DUJHDQW 6XSSO 'HFO   $OWKRXJK WKLV FODULILFDWLRQ DGGUHVVHV RQH RI SODLQWLIIV¶ FRQFHUQV

LW GRHV QRW UHVROYH WKH TXHVWLRQ RI ZKHWKHU WKH DJHQF\ VKRXOG KDYH VHDUFKHG IRU UHFRUGV JHQHUDWHG

DIWHU WKDW GDWH




                                                 
       'HIHQGDQW WDNHV WKH SRVLWLRQ WKDW EHFDXVH VRPH HPLVVLRQV WHVWV EHJDQ RQ 0DUFK  

WKDW PDUNHG ³WKH HQG RI WKH µGHVLJQ SKDVH¶´ 'HI¶V 5HSO\ DW  3ODLQWLIIV¶ QDUURZHG UHTXHVW

VRXJKW UHFRUGV SHUWDLQLQJ WR WKH ³GHVLJQ SKDVH´ RI WKH (3$FW 6WXG\ See id. (3$ FKRVH WR WUHDW

WKH GHVLJQ SKDVH DQG HPLVVLRQ WHVW SKDVH DV GLVWLQFW DQG LW LQVLVWV WKDW ³>W@KH FKRLFH RI 0DUFK 

 DV DQ HQG GDWH ZDV PHDQW WR HQVXUH WKDW >LW@ FDSWXUHG UHFRUGV JHQHUDWHG SUHFHGLQJ WKH

HPLVVLRQV WHVWLQJ´ 'HI¶V 5HSO\ DW 

       %XW ³>W@KH DJHQF\ >LV@ ERXQG WR UHDG >WKH UHTXHVW@ DV GUDIWHG QRW DV >@ DJHQF\ RIILFLDOV   

PLJKW ZLVK LW ZDV GUDIWHG´ Miller v. Casey  )G   '& &LU  DQG LW PD\ QRW

QDUURZ WKH VFRSH RI D )2,$ UHTXHVW WR H[FOXGH PDWHULDOV UHDVRQDEO\ ZLWKLQ WKH GHVFULSWLRQ

SURYLGHG E\ WKH UHTXHVWHU See Nation Magazine, Wash. Bureau v. U.S. Customs Serv.  )G

 ±  '& &LU  ILQGLQJ WKH DJHQF\¶V VHDUFK IRU UHFRUGV XQGHU 3HURW¶V QDPH

ZDV WRR QDUURZ ZKHQ WKH VHDUFK DOVR VRXJKW LQIRUPDWLRQ ³SHUWDLQLQJ WR´ 3HURW

       :KLOH SODLQWLIIV FOHDUO\ QDUURZHG WKHLU UHTXHVW WR GLVWLQJXLVK UHFRUGV UHODWHG WR WKH GHVLJQ

RI WKH WHVWV WR EH XWLOL]HG IURP WKH UHVXOWV RI WKH WHVWV WKHPVHOYHV WKH UHTXHVW LV EURDG HQRXJK WR

FRYHU DQ\ HIIRUWV WR ILQH WXQH DQG ILQDOL]H WKH GHVLJQ RI WKH VWXG\ WKDW PD\ KDYH RFFXUUHG HYHQ DIWHU

VRPH LQLWLDO WHVWLQJ KDG EHJXQ See Nation Magazine  )G DW  FLWLQJ Truitt  )G DW

± (3$¶V VHDUFK ZDV LQFRPSOHWH EHFDXVH HYHQ WKRXJK 0DUFK   PD\ KDYH PDUNHG

WKH VWDUW RI WHVWLQJ LW GLG QRW QHFHVVDULO\ VLJQDO D FRPSOHWH HQG WR GHVLJQ 7KLV LQWHUSUHWDWLRQ LV

DOLJQHG ZLWK WKH RYHUDOO LQWHQW RI WKH UHTXHVW VLQFH SODLQWLIIV H[SOLFLWO\ DVNHG IRU GRFXPHQWV UHODWHG

WR D QXPEHU RI WRSLFV LQ WKH GHVLJQ SKDVH LQFOXGLQJ WKH ³UHGHVLJQ RI IXHO PDWULFHV´ See )2,$

5HTXHVW

       7KH &RXUW KDV DGGLWLRQDO FRQFHUQV ZLWK WKH DGHTXDF\ RI (3$¶V VHDUFK 7KH GHFODUDWLRQ

DVVHUWV WKDW WHQ FXVWRGLDQV ZHUH ³UHDVRQDEO\ OLNHO\ WR EH LQ SRVVHVVLRQ RI >@ UHVSRQVLYH UHFRUGV´



                                                 
EHFDXVH ³WKH\ ZHUH VXEVWDQWLYHO\ LQYROYHG LQ WKH    GHVLJQ SKDVH RI WKH (3$FW 6WXG\´ 6DUJHDQW

'HFO   EXW LW GRHV QRW DYHU WKDW QR RWKHU FXVWRGLDQV ZHUH OLNHO\ WR SRVVHVV UHVSRQVLYH

GRFXPHQWV See Oglesby  )G DW  0RUHRYHU HYHQ WKRXJK WKH GHFODUDWLRQ GHVFULEHV WKH

V\VWHPV WKDW WKHVH FXVWRGLDQV VHDUFKHG LW IDLOV WR VHW IRUWK WKH VHDUFK WHUPV XVHG DQG WKH W\SH RI

VHDUFKHV WKDW HDFK FXVWRGLDQ SHUIRUPHG See id. $QG WKH GHFODUDWLRQ QHYHU SURYLGHV DQ H[SODQDWLRQ

DV WR ZK\ ³QR RWKHU UHFRUG V\VWHP ZDV OLNHO\ WR SURGXFH UHVSRQVLYH GRFXPHQWV´ Id. :LWKRXW WKLV

LQIRUPDWLRQ WKH &RXUW FDQQRW FRQFOXGH WKDW (3$¶V VHDUFK ZDV DGHTXDWH

       :LWK UHJDUG WR 2(,¶V VHDUFK WKH GHFODUDWLRQ DOVR IDOOV VKRUW EHFDXVH WKH VHDUFK WHUPV 2(,

XVHG LQ DQG RI WKHPVHOYHV UDLVH GRXEW ZLWK WKH &RXUW WKDW GHIHQGDQW SHUIRUPHG DQ DGHTXDWH VHDUFK

3ODLQWLIIV VRXJKW GRFXPHQWDWLRQ UHODWHG WR D QXPEHU RI WRSLFV PDQ\ RI ZKLFK ZHUH LQFOXGHG DV

VHDUFK WHUPV See 6DUJHDQW 'HFO   )2,$ 5HTXHVW +RZHYHU VRPH WRSLFV VXFK DV ³UHGHVLJQ

RI IXHO PDWULFHV´ ZHUH QRW LQFOXGHG LQ WKH VHDUFK LQ DQ\ ZD\ DQG WKH GHFODUDWLRQ GRHV QRW DWWHPSW

WR H[SODLQ ZK\ WKLV LV WKH FDVH 0RUHRYHU WKH GHFODUDWLRQ VWDWHV WKDW 2(, FRQGXFWHG D VHDUFK RI

WKH /RWXV 1RWHV HPDLO ER[HV ZLWKRXW H[SODLQLQJ ZK\ WKLV ZDV WKH RQO\ GRFXPHQW ORFDWLRQ

VHDUFKHG DQG ZLWKRXW DYHUULQJ WKDW ³QR RWKHU UHFRUG V\VWHP ZDV OLNHO\ WR SURGXFH UHVSRQVLYH

GRFXPHQWV´ Oglesby  )G DW 

       7KHUHIRUH WKH &RXUW ILQGV WKDW WKH GHFODUDWLRQ GRHV QRW GHVFULEH DQ DGHTXDWH VHDUFK DQG

VXPPDU\ MXGJPHQW IRU WKH DJHQF\ LV LQDSSURSULDWH DW WKLV WLPH

,,    (3$¶V ZLWKKROGLQJV DQG UHGDFWLRQV ZHUH MXVWLILHG XQGHU ([HPSWLRQV  DQG 

       7XUQLQJ WR WKH UHFRUGV WKDW (3$ LGHQWLILHG DQG HLWKHU UHGDFWHG RU ZLWKKHOG WKH DJHQF\

DUJXHV WKDW LW SURSHUO\ LQYRNHG ([HPSWLRQV  DQG  3ODLQWLIIV GR QRW DGGUHVV WKLV FRQWHQWLRQ LQ



      (YHQ GHIHQGDQW¶V VXSSOHPHQWDO GHFODUDWLRQ VXIIHUV IURP WKH VDPH RPLVVLRQ See 6DUJHDQW
6XSSO 'HFO   ³>7@KH WHQ FXVWRGLDQV ZHUH LGHQWLILHG DV WKRVH UHDVRQDEO\ OLNHO\ WR SRVVHVV
UHVSRQVLYH UHFRUGV GXH WR WKHLU VXEVWDQWLYH LQYROYHPHQW LQ WKH GHVLJQ RI WKH (3$FW 6WXG\´
                                                
WKHLU RSSRVLWLRQ 'HIHQGDQW XUJHV WKH &RXUW WR JUDQW VXPPDU\ MXGJPHQW LQ LWV IDYRU VLQFH SODLQWLIIV

³FRQFHGH>@ WKH (3$¶V XVH RI WKHVH H[HPSWLRQV´ 'HI¶V 5HSO\ DW  %XW WKH &RXUW GRHV QRW EHOLHYH

WKDW LW PD\ XVH D SODLQWLII¶V IDLOXUH WR UHVSRQG RQ DQ LVVXH DV WKH VROH EDVLV WR JUDQW VXPPDU\

MXGJPHQW RQ WKDW LVVXH LQ OLJKW RI WKH '& &LUFXLW¶V KROGLQJ LQ Winston & Strawn  )G DW 

6R WKH &RXUW ZLOO PDNH LWV RZQ GHWHUPLQDWLRQ DV WR ZKHWKHU WKH DJHQF\¶V ZLWKKROGLQJV DQG

UHGDFWLRQV ZHUH DSSURSULDWH 7KH &RXUW ILQGV EDVHG RQ LWV UHYLHZ RI WKH UHFRUG WKDW (3$¶V

ZLWKKROGLQJV DQG UHGDFWLRQV XQGHU ([HPSWLRQV  DQG  DUH MXVWLILHG DQG ZLOO JUDQW GHIHQGDQW¶V

PRWLRQ

       $      ([HPSWLRQ 

       )2,$ ([HPSWLRQ  SURKLELWV GLVFORVXUH RI ³WUDGH VHFUHWV DQG FRPPHUFLDO RU ILQDQFLDO

LQIRUPDWLRQ REWDLQHG IURP D SHUVRQ DQG SULYLOHJHG RU FRQILGHQWLDO´  86&  E 7KH

'& &LUFXLW KDV JLYHQ WKH WHUPV LQ WKLV H[HPSWLRQ WKHLU ³RUGLQDU\ PHDQLQJV´ Nat’l Ass’n of Home

Builders v. Norton  )G   '& &LU  TXRWLQJ Pub. Citizen Health Research Grp.

v. FDA  )G   '& &LU  DQG )2,$ LQFOXGHV FRUSRUDWLRQV LQ LWV GHILQLWLRQ RI

³SHUVRQ´  86&   ³&RPPHUFLDO´ LQIRUPDWLRQ LQFOXGHV ³UHFRUGV WKDW UHYHDO EDVLF

FRPPHUFLDO RSHUDWLRQV RU UHODWH WR LQFRPHSURGXFLQJ DVSHFWV RI D EXVLQHVV´ DV ZHOO DV VLWXDWLRQV

ZKHUH WKH ³SURYLGHU RI WKH LQIRUPDWLRQ KDV D FRPPHUFLDO LQWHUHVW LQ WKH LQIRUPDWLRQ VXEPLWWHG WR

WKH DJHQF\´ Baker & Hostetler, LLP v. U.S. Dep’t of Commerce  )G   '& &LU

 LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG

       :KHWKHU FRPPHUFLDO RU ILQDQFLDO LQIRUPDWLRQ LV SURWHFWHG WXUQV LQ SDUW RQ ZKHWKHU LW ZDV

SURYLGHG WR WKH JRYHUQPHQW DJHQF\ YROXQWDULO\ RU XQGHU FRPSXOVLRQ LI WKH LQIRUPDWLRQ ZDV

GLVFORVHG YROXQWDULO\ LW ZLOO EH FRQVLGHUHG FRQILGHQWLDO IRU SXUSRVHV RI ([HPSWLRQ  LI LW LV WKH

NLQG RI LQIRUPDWLRQ ³WKDW ZRXOG FXVWRPDULO\ QRW EH UHOHDVHG WR WKH SXEOLF E\ WKH SHUVRQ IURP ZKRP



                                                
LW ZDV REWDLQHG´ Critical Mass Energy Project v. NRC  )G   '& &LU 

+RZHYHU LI WKH EXVLQHVV ZDV UHTXLUHG WR VXEPLW LWV LQIRUPDWLRQ WKH LQIRUPDWLRQ ZLOO EH FRQVLGHUHG

FRQILGHQWLDO RQO\ LI GLVFORVXUH ZRXOG EH OLNHO\ WR HLWKHU ³ LPSDLU WKH DJHQF\¶V DELOLW\ WR JHW

LQIRUPDWLRQ LQ WKH IXWXUH RU  FDXVH VXEVWDQWLDO FRPSHWLWLYH KDUP WR WKH HQWLW\ WKDW VXEPLWWHG WKH

LQIRUPDWLRQ´ Judicial Watch Inc. v. FDA  )G   '& &LU  FLWLQJ Critical

Mass Energy Project  )G DW  &RXUWV JHQHUDOO\ GHIHU WR WKH DJHQF\¶V SUHGLFWLYH MXGJPHQWV

DV WR WKH UHSHUFXVVLRQV RI GLVFORVXUH ZKHQ HYDOXDWLQJ WKH VXEVWDQWLDO FRPSHWLWLYH KDUP SURQJ

United Techs. Corp. v. U.S. Dep’t of Def.  )G   '& &LU 

        (3$ ZLWKKHOG DSSUR[LPDWHO\ IRUW\HLJKW UHFRUGV IRUW\RQH UHOHDVHG ZLWK UHGDFWLRQV DQG

VL[ ZLWKKHOG LQ IXOO XQGHU )2,$ ([HPSWLRQ  6DUJHDQW 'HFO   ,W DVVHUWV WKDW WKH LQIRUPDWLRQ

ZLWKKHOG IDOOV LQWR RQH RI WKUHH FDWHJRULHV ³ GDWD H[SHULHQFHV DSSURDFKHV DQG PHWKRGRORJLHV

 SURSULHWDU\ SURFHVVHV RUJDQL]DWLRQ RI UHSRUWV DQG DQDO\VHV IDFLOLWLHV DQG HTXLSPHQW DQG 

ILQDQFLDO LQIRUPDWLRQ´ Id. 'HIHQGDQW DUJXHV WKDW ³WKHUH FDQQRW EH DQ\ GLVSXWH´ WKDW WKH ZLWKKHOG

LQIRUPDWLRQ IURP WKH SUHYLRXVO\ QDPHG FDWHJRULHV LV ³FRPPHUFLDO LQIRUPDWLRQ´ 'HI¶V 0HP DW

±

        (3$¶V GHFODUDQW DYHUV WKDW (3$ DVNHG LWV VRXUFHV LI WKH\ ZHUH DVVHUWLQJ DQ\ FODLPV WR

SRWHQWLDO FRQILGHQWLDO EXVLQHVV LQIRUPDWLRQ ³&%,´ LQ UHVSRQVLYH UHFRUGV 6DUJHDQW 'HFO  ±

 2QFH (3$ UHFHLYHG UHVSRQVHV IURP WKH EXVLQHVVHV LW PDGH FRQILGHQWLDOLW\ GHWHUPLQDWLRQV

UHJDUGLQJ WKH LQIRUPDWLRQ Id. &KHYURQ 3KLOOLSV &KHPLFDO &RPSDQ\ ³&KHYURQ 3KLOOLSV´ DQG

6RXWKZHVW 5HVHDUFK ,QVWLWXWH ³6Z5,´ GLG QRW ZDLYH WKHLU FRQILGHQWLDOLW\ FODLPV VR WKH DJHQF\

UHGDFWHG WKHLU FODLPHG &%, Id.  ± ± $QG LQ LWV ILQDO GHWHUPLQDWLRQ FRQFHUQLQJ

FRQILGHQWLDOLW\ DV WR ERWK HQWLWLHV (3$ FRQFOXGHG WKDW DOO RI WKH GRFXPHQWV DW LVVXH ZHUH UHTXLUHG

VXEPLVVLRQV See ([ -- WR 6DUJHDQW 'HFO >'NW  @ DW  ([ ,, WR 6DUJHDQW 'HFO >'NW  



                                                
@ DW  7KXV WKH DJHQF\ FRQWHQGV WKDW DOO RI WKH UHGDFWHG LQIRUPDWLRQ LV HQWLWOHG WR FRQILGHQWLDO

WUHDWPHQW EHFDXVH WKH ³UHOHDVH RI WKH UHFRUGV DW LVVXH ± ZKLFK &KHYURQ 3KLOOLSV DQG 6Z5, SURWHFW

IURP GLVFORVXUH WR ERWK FRPSHWLWRUV DQG WKH SXEOLF DOLNH ± ZRXOG OLNHO\ FDXVH VXEVWDQWLDO

FRPSHWLWLYH KDUP´ 'HI¶V 0HP DW ±

       0RUH VSHFLILFDOO\ (3$ LQVLVWV WKDW WKH UHGDFWHG &KHYURQ 3KLOOLSV LQIRUPDWLRQ ZKLFK

PRVWO\ FRQVLVWV RI QRQSXEOLF SULFLQJ LQIRUPDWLRQ ³ZRXOG DOORZ FRPSHWLWRUV WR XVH WKH

LQIRUPDWLRQ WR XQGHUELG &KHYURQ 3KLOOLSV RU RIIHU PRUH IDYRUDEOH FRPPHUFLDO WHUPV UHVXOWLQJ LQ

ORVW EXVLQHVV RSSRUWXQLWLHV WR WKH FRPSDQ\´ 'HI¶V 0HP DW ± $QG ZLWK UHJDUG WR 6Z5,

WKH DJHQF\ SRVLWV WKDW GLVFORVXUH RI WKH UHGDFWHG LQIRUPDWLRQ ZRXOG DPRQJ RWKHU WKLQJV DOORZ

RWKHU HQWLWLHV WR JDLQ LQVLJKW LQWR 6Z5,¶V FRQILGHQWLDO DQG SURSULHWDU\ LQIRUPDWLRQ DQG VWUDWHJLHV

WDNH DGYDQWDJH RI WHFKQLTXHV DQG DSSURDFKHV GHYHORSHG E\ 6Z5, ZLWKRXW DQ\ FRVW DQG DFFHVV

FRQILGHQWLDO ILQDQFLDO LQIRUPDWLRQ WKDW ZRXOG DOORZ FRPSHWLWRUV WR DQWLFLSDWH 6Z5,¶V IHHV DQG

DOORZ FRPSHWLWRUV WR XQGHUELG 6Z5, LQ WKH IXWXUH Id. DW ± FLWLQJ 'HFO RI 5RQDOG %

.DOPEDFK >'NW  @  ±

       %HFDXVH FRXUWV JHQHUDOO\ GHIHU WR WKH DJHQF\¶V SUHGLFWLYH MXGJPHQWV DV WR VXEVWDQWLDO

FRPSHWLWLYH KDUP United Techs. Corp.  )G DW  DQG EHFDXVH (3$¶V Vaughn LQGH[ DQG

GHFODUDWLRQV GHVFULEH WKH UHFRUGV DQG WKH MXVWLILFDWLRQV IRU QRQGLVFORVXUH ZLWK UHDVRQDEOH GHWDLO

Military Audit Project  )G DW  WKH &RXUW FRQFOXGHV WKDW (3$¶V XQRSSRVHG LQYRFDWLRQ RI

)2,$ ([HPSWLRQ  ZDV DSSURSULDWH DQG LW ZLOO JUDQW VXPPDU\ MXGJPHQW LQ IDYRU RI GHIHQGDQW

       %      ([HPSWLRQ 

       )2,$ ([HPSWLRQ  EDUV GLVFORVXUH RI ³SHUVRQQHO DQG PHGLFDO ILOHV DQG VLPLODU ILOHV WKH

GLVFORVXUH RI ZKLFK ZRXOG FRQVWLWXWH D FOHDUO\ XQZDUUDQWHG LQYDVLRQ RI SHUVRQDO SULYDF\´ 

86&  E 7KH WHUP ³VLPLODU ILOHV´ KDV EHHQ LQWHUSUHWHG WR LQFOXGH ³DOO LQIRUPDWLRQ WKDW



                                                
DSSOLHV WR D SDUWLFXODU LQGLYLGXDO´ Lepelletier v. FDIC  )G   '& &LU  $

GHWHUPLQDWLRQ RI SURSHU ZLWKKROGLQJ XQGHU ([HPSWLRQ  UHTXLUHV ³ZHLJK>LQJ@ WKH SULYDF\ LQWHUHVW

LQ QRQGLVFORVXUH DJDLQVW WKH SXEOLF LQWHUHVW LQ WKH UHOHDVH RI UHFRUGV LQ RUGHU WR GHWHUPLQH ZKHWKHU

RQ EDODQFH WKH GLVFORVXUH ZRXOG ZRUN D FOHDUO\ XQZDUUDQWHG LQYDVLRQ RI SHUVRQDO SULYDF\´ Id.

LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG

       7KH '& &LUFXLW KDV UHFRJQL]HG D EURDG FRQFHSW RI SHUVRQDO SULYDF\ see, e.g. Horowitz

v. Peace Corps  )G   '& &LU  QRWLQJ WKDW HYHQ LQQRFXRXV LQIRUPDWLRQ PD\

TXDOLI\ IRU ([HPSWLRQ  SURWHFWLRQ DQG WKH 6XSUHPH &RXUW KDV KHOG WKDW ³>W@KH RQO\ UHOHYDQW

SXEOLF LQWHUHVW LQ WKH )2,$ EDODQFLQJ DQDO\VLV >LV@ WKH H[WHQW WR ZKLFK GLVFORVXUH RI WKH LQIRUPDWLRQ

VRXJKW ZRXOG µVKH>G@ OLJKW RQ WKH DJHQF\¶V SHUIRUPDQFH RI LWV VWDWXWRU\ GXWLHV¶ RU RWKHUZLVH OHW

FLWL]HQV NQRZ µZKDW WKHLU JRYHUQPHQW LV XS WR¶´ U.S. Dep’t of Def. v. Fed. Labor Relations Auth.

 86    TXRWLQJ DOJ v. Reporters Comm. for Freedom of the Press  86

   7KH ³GLVFORVXUH RI LQIRUPDWLRQ DERXW SULYDWH FLWL]HQV WKDW LV DFFXPXODWHG LQ

YDULRXV JRYHUQPHQWDO ILOHV EXW WKDW UHYHDOV OLWWOH RU QRWKLQJ DERXW DQ DJHQF\¶V RZQ FRQGXFW´ GRHV

QRW PHHW WKH SXUSRVHV RI )2,$ Reporters Comm. for Freedom of the Press  86 DW 

       'HIHQGDQW UHOHDVHG DSSUR[LPDWHO\ WHQ UHFRUGV ZLWK UHGDFWLRQV XQGHU ([HPSWLRQ  DQG

SURYLGHG H[SODQDWLRQV IRU WKRVH UHGDFWLRQV LQ LWV Vaughn LQGH[ DQG DIILGDYLW See, e.g. Vaughn

index DW  6DUJHDQW 'HFO  ± 7KH LQIRUPDWLRQ UHGDFWHG LQFOXGHV ³(3$ HPSOR\HHV¶

SHUVRQDO PHGLFDO LQIRUPDWLRQ FRQWDFW LQIRUPDWLRQ DQG OHDYH SODQV DQG FRQIHUHQFH FDOOLQ

LQIRUPDWLRQ´ 6DUJHDQW 'HFO   (3$ DUJXHV WKDW WKH LQGLYLGXDOV KDYH D SULYDF\ LQWHUHVW LQ DOO

RI WKH UHGDFWHG LQIRUPDWLRQ DQG WKDW ³WKH KDUP WR WKH LQGLYLGXDO DV D UHVXOW RI GLVFORVXUH IDU

RXWZHLJKV WKH SXEOLF LQWHUHVW LQ VXFK GLVFORVXUH´ 'HI¶V 0HP DW 




                                                 
       %HFDXVH SODLQWLIIV GR QRW FKDOOHQJH DQ\ RI WKH UHGDFWLRQV XQGHU ([HPSWLRQ  WKH\ KDYH QRW

LGHQWLILHG DQ\ SXEOLF LQWHUHVW LQ WKH GLVFORVXUH RI WKLV LQIRUPDWLRQ :KHUH WKH FRXUW KDV ³EHHQ

VKRZQ QR SXEOLF LQWHUHVW LQ DQG D PRGHVW SHUVRQDO SULYDF\ LQWHUHVW DJDLQVW GLVFORVXUH´ WKH FRXUW

³QHHG QRW OLQJHU RYHU WKH EDODQFH VRPHWKLQJ HYHQ D PRGHVW SULYDF\ LQWHUHVW RXWZHLJKV QRWKLQJ

HYHU\ WLPH´ Nat’l Ass’n of Retired Fed. Emps. v. Horner  )G   '& &LU 

)XUWKHU WKH &RXUW ILQGV WKDW WKH GLVFORVXUH RI WKLV LQIRUPDWLRQ ZRXOG QRW LPSURYH WKH SXEOLF¶V

XQGHUVWDQGLQJ RI KRZ WKH JRYHUQPHQW RSHUDWHV See Reporters Comm. for Freedom of the Press

 86 DW   7KHUHIRUH GHIHQGDQW KDV MXVWLILHG LWV XQRSSRVHG LQYRFDWLRQ RI ([HPSWLRQ

 DQG WKH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW RQ WKH ([HPSWLRQ 

ZLWKKROGLQJV

,,,   (3$¶V ZLWKKROGLQJV DQG UHGDFWLRQV XQGHU ([HPSWLRQ  ZHUH MXVWLILHG

       $ /HJDO 6WDQGDUG

       ([HPSWLRQ  SHUPLWV DJHQFLHV WR ZLWKKROG ³LQWHUDJHQF\ RU LQWUDDJHQF\ PHPRUDQGXPV RU

OHWWHUV ZKLFK ZRXOG QRW EH DYDLODEOH E\ ODZ WR D SDUW\ RWKHU WKDQ DQ DJHQF\ LQ OLWLJDWLRQ ZLWK WKH

DJHQF\´  86&  E $ GRFXPHQW PD\ EH SURSHUO\ ZLWKKHOG XQGHU ([HPSWLRQ  RQO\

LI  LWV VRXUFH LV D JRYHUQPHQW DJHQF\ DQG  LW IDOOV ³ZLWKLQ WKH DPELW RI D SULYLOHJH DJDLQVW

GLVFRYHU\ XQGHU MXGLFLDO VWDQGDUGV WKDW ZRXOG JRYHUQ OLWLJDWLRQ DJDLQVW WKH DJHQF\ WKDW KROGV LW´

Dep’t of Interior & Bureau of Indian Affairs v. Klamath Water Users Protective Ass’n  86

   7KH H[HPSWLRQ HQFRPSDVVHV ³SURWHFWLRQV WUDGLWLRQDOO\ DIIRUGHG FHUWDLQ GRFXPHQWV

SXUVXDQW WR HYLGHQWLDU\ SULYLOHJHV LQ WKH FLYLO GLVFRYHU\ FRQWH[W´ LQFOXGLQJ WKH H[HFXWLYH

³GHOLEHUDWLYH SURFHVV´ SULYLOHJH Taxation with Representation Fund v. IRS  )G  

'& &LU  )2,$ ³SODFHV WKH EXUGHQ RQ WKH DJHQF\ WR VXVWDLQ WKH ODZIXOQHVV RI VSHFLILF




                                                
ZLWKKROGLQJV LQ OLWLJDWLRQ´ Nat. Res. Def. Council, Inc. v. Nuclear Regulatory Comm’n  )G

  '& &LU 

       ³7KH GHOLEHUDWLYH SURFHVV SULYLOHJH UHVWV RQ WKH REYLRXV UHDOL]DWLRQ WKDW RIILFLDOV ZLOO QRW

FRPPXQLFDWH FDQGLGO\ DPRQJ WKHPVHOYHV LI HDFK UHPDUN LV D SRWHQWLDO LWHP RI GLVFRYHU\´ DQG LWV

SXUSRVH ³LV WR HQKDQFH µWKH TXDOLW\ RI DJHQF\ GHFLVLRQV¶ E\ SURWHFWLQJ RSHQ DQG IUDQN GLVFXVVLRQ

DPRQJ WKRVH ZKR PDNH WKHP ZLWKLQ WKH *RYHUQPHQW´ Klamath  86 DW ± FLWDWLRQV

RPLWWHG TXRWLQJ NLRB v. Sears, Roebuck & Co.  86    7R DFFRPSOLVK WKDW

JRDO ³>W@KH GHOLEHUDWLYH SURFHVV SULYLOHJH SURWHFWV DJHQF\ GRFXPHQWV WKDW DUH ERWK SUHGHFLVLRQDO

DQG GHOLEHUDWLYH´ Judicial Watch, Inc.  )G DW  FLWLQJ Coastal States Gas Corp. v. Dep’t

of Energy  )G   '& &LU  $ GRFXPHQW LV SUHGHFLVLRQDO LI ³µLW ZDV JHQHUDWHG

EHIRUH WKH DGRSWLRQ RI DQ DJHQF\ SROLF\¶ DQG GHOLEHUDWLYH LI µLW UHIOHFWV WKH JLYHDQGWDNH RI WKH

FRQVXOWDWLYH SURFHVV¶´ Id. TXRWLQJ Coastal States Gas Corp.  )G DW 

       )RU D GRFXPHQW WR EH SUHGHFLVLRQDO WKH DJHQF\ GRHV QRW KDYH WR ³SRLQW WR DQ DJHQF\ ILQDO

GHFLVLRQ´ LW PD\ ³PHUHO\ HVWDEOLVK ZKDW GHOLEHUDWLYH SURFHVV LV LQYROYHG DQG WKH UROH >@ WKDW WKH

GRFXPHQWV DW LVVXH SOD\HG LQ WKDW SURFHVV´ Judicial Watch, Inc. v. Export-Import Bank  )

6XSS G   ''&  FLWLQJ Formaldehyde Inst. v. Dep’t of Health and Human Servs.

 )G   '& &LU  ,Q RWKHU ZRUGV D ³µSUHGHFLVLRQDO¶ GRFXPHQW LV RQH

µSUHSDUHG LQ RUGHU WR DVVLVW DQ DJHQF\ GHFLVLRQPDNHU LQ DUULYLQJ DW KLV GHFLVLRQ¶´ Formaldehyde

Inst.  )G DW  TXRWLQJ Renegotiation Bd. v. Grumman Aircraft Eng’g Corp.  86

   $QG ZLWK UHVSHFW WR WKH ³GHOLEHUDWLYH´ SURQJ RI WKH WHVW WKH H[HPSWLRQ ³SURWHFWV

QRW RQO\ FRPPXQLFDWLRQV ZKLFK DUH WKHPVHOYHV GHOLEHUDWLYH LQ QDWXUH EXW DOO FRPPXQLFDWLRQV

ZKLFK LI UHYHDOHG ZRXOG H[SRVH WR SXEOLF YLHZ WKH GHOLEHUDWLYH SURFHVV RI DQ DJHQF\´ Russell v.




                                                
Dep’t of the Air Force  )G   '& &LU  FLWLQJ Montrose Chem. Corp. of

Cal. v. Train  )G  '& &LU 

         ,Q WKLV FDVH SODLQWLIIV FKDOOHQJH WKH ZLWKKROGLQJ RU UHGDFWLRQ RI  GRFXPHQWV XQGHU

([HPSWLRQ  DUJXLQJ WKDW GHIHQGDQW LQDSSURSULDWHO\ DSSOLHG WKH GHOLEHUDWLYH SURFHVV H[HPSWLRQ

WR GRFXPHQWV WKDW UHIOHFW ³VFLHQWLILF GHOLEHUDWLRQV UHODWHG WR WKH (3$FW 6WXG\¶V GHVLJQ´ 3OV¶

&URVV0HP DW  3OV¶ &URVV5HSO\ DW  %RWK SDUWLHV KDYH PRYHG IRU VXPPDU\ MXGJPHQW RQ

ZKHWKHU ([HPSWLRQ  DSSOLHV WR WKHVH GRFXPHQWV See 'HI¶V 0HP DW ± 3OV¶ &URVV0HP DW

±

         %     ([HPSWLRQ  $QDO\VLV

         3ODLQWLIIV KDYH GLYLGHG WKHLU FKDOOHQJH LQWR VHYHQ FDWHJRULHV RI GRFXPHQWV ZKLFK DUH

LGHQWLILHG IXUWKHU LQ WKH GHFODUDWLRQ RI -DPHV 5 &RQGH See 3OV¶ &URVV0HP DW ± &RQGH

'HFO  ± %XW SODLQWLIIV PDLQWDLQ WKDW ³WKH GRFXPHQWV LGHQWLILHG ZLWKLQ JURXSV  WKURXJK 

DOO VXIIHU IURP WKH VDPH GHIHFW´ WKH\ UHIOHFW GHOLEHUDWLRQV WKDW DUH WHFKQLFDO LQ QDWXUH DQG WKDW ³GR

QRW UHODWH WR DQ\ µSROLF\RULHQWHG MXGJPHQW¶´        3OV¶ &URVV0HP DW ± 	 Q TXRWLQJ

Petroleum Info. Corp. v. Dep’t of Interior  )G   '& &LU  3ODLQWLIIV DUJXH

WKDW WKH SULYLOHJH ³GRHV QRW SURWHFW GHOLEHUDWLRQV DERXW WKH (3$FW 6WXG\ EHFDXVH LW LV D IDFWILQGLQJ

QRW D SROLF\PDNLQJ HQGHDYRU´ id. DW  DQG WKDW WKH VWXG\¶V ³UHVXOWV DUH QRW D SURWHFWHG SROLF\



       $V RI WKH ILOLQJ RI SODLQWLIIV¶ FURVVPRWLRQ SODLQWLIIV ZHUH FKDOOHQJLQJ WKH ZLWKKROGLQJ RU
UHGDFWLRQ RI  UHFRUGV DUJXLQJ WKDW WKH\ ZHUH RXWVLGH RI WKH VFRSH RI ([HPSWLRQ ¶V GHOLEHUDWLYH
SURFHVV SULYLOHJH 3OV¶ &URVV0HP DW  3OV¶ &URVV5HSO\ DW  ,QFOXGHG LQ WKRVH 
GRFXPHQWV ZHUH VL[ UHFRUGV WKDW SODLQWLIIV FRQWHQGHG ZHUH QRW ³LQWHUDJHQF\´ UHFRUGV 3OV¶ &URVV
5HSO\ DW  'HIHQGDQW VXEVHTXHQWO\ UHOHDVHG WKRVH VL[ UHFRUGV WR SODLQWLIIV LQ IXOO 3OV¶ &URVV
5HSO\ DW  see ([  WR 6DUJHDQW 6XSSO 'HFO >'NW  @ 'HI¶V 6HFRQG 62)   3OV¶ 5HVS
6HFRQG 62)   7KHQ GHIHQGDQW SURGXFHG D VHW RI GRFXPHQWV RQ 'HFHPEHU   RQH RI
ZKLFK ZDV UHGDFWHG XQGHU ([HPSWLRQ  3OV¶ &URVV5HSO\ DW ± see ([  WR 6DUJHDQW 6XSSO
'HFO >'NW  @ $QG SODLQWLIIV DUH QRZ FKDOOHQJLQJ WKRVH UHGDFWLRQV DV RXWVLGH RI WKH VFRSH RI
WKH GHOLEHUDWLYH SURFHVV SULYLOHJH DV ZHOO 3OV¶ &URVV5HSO\ DW 


                                                 
PDNLQJ SURFHVV EHFDXVH WKH (3$FW 6WXG\ VRXJKW RQO\ WR JHQHUDWH VFLHQWLILF GDWD DERXW WKH

HPLVVLRQV HIIHFW RI GLIIHUHQW IXHO SDUDPHWHUV´ 3OV¶ &URVV5HSO\ DW ± LQWHUQDO TXRWDWLRQ PDUNV

RPLWWHG

       7R VXSSRUW WKHLU DUJXPHQW SODLQWLIIV SULPDULO\ UHO\ RQ Petroleum Info. Corp. v. Dep’t of

Interior  )G  '& &LU  ,Q Petroleum WKH SODLQWLII VRXJKW UHFRUGV IURP WKH

%XUHDX RI /DQG 0DQDJHPHQW¶V FRPSXWHU GDWD EDQN ZKLFK FRQWDLQHG LQIRUPDWLRQ RQ SXEOLF ODQGV

Id. DW  7KH JRYHUQPHQW UHVLVWHG GLVFORVXUH DUJXLQJ WKDW WKH UHFRUGV ZHUH SURWHFWHG E\

([HPSWLRQ  EHFDXVH WKH GDWD EDQN ZDV D ³GUDIW´ WKDW ZDV VWLOO LQ GHYHORSPHQW Id. 7KH '&

&LUFXLW KHOG WKDW WKH UHFRUGV DW LVVXH ZHUH QRW SURWHFWHG E\ WKH GHOLEHUDWLYH SURFHVV SULYLOHJH IRU D

QXPEHU RI UHDVRQV  WKH LQIRUPDWLRQ ZLWKLQ WKH GDWD EDQN ZDV DOO SXEOLFO\ DYDLODEOH  WKH

LQIRUPDWLRQ ZLWKLQ WKH GRFXPHQWV ZDV QRW DVVRFLDWHG ZLWK D VLJQLILFDQW SROLF\ GHFLVLRQ VLQFH WKH

%XUHDX¶V PLVVLRQ ZDV ³HVVHQWLDOO\ WHFKQLFDO DQG IDFLOLWDWLYH´ LQ WKDW LWV ³WDVN >ZDV@ WR RUJDQL]H

SXEOLF UHFRUGV LQ D PRUH PDQDJHDEOH IRUP´ DQG  WKH PDWHULDOV ZHUH XQOLNHO\ WR GLPLQLVK

RIILFLDOV¶ FDQGRU RU LQMXUH WKH TXDOLW\ RI DJHQF\ GHFLVLRQV EHFDXVH WKH PDWHULDOV GLG QRW ³HPERG\

DJHQF\ MXGJPHQWV´ ± LW ZDV D UHFRUGNHHSLQJ WDVN Id. DW ±

       3ODLQWLIIV¶ DOPRVW H[FOXVLYH UHOLDQFH RQ WKLV FDVH LV PLVSODFHG )LUVW WKHUH LV QR LQGLFDWLRQ

WKDW DQ\ RI WKH ZLWKKHOG RU UHGDFWHG LQIRUPDWLRQ LQ WKLV FDVH ZDV SXEOLFO\ DYDLODEOH DQG SODLQWLIIV

GR QRW DUJXH WKLV SRLQW )XUWKHU (3$¶V WDVN FDQQRW EH FRPSDUHG WR D PHUH HIIRUW WR RUJDQL]H

H[LVWLQJ UHFRUGV 7KH DJHQF\ ZDV LQVWUXFWHG E\ &RQJUHVV WR FUHDWH DQ XSGDWHG HPLVVLRQV PRGHO

ZKLFK ZRXOG WKHQ EH XVHG E\ YDULRXV VWDWHV WR LPSOHPHQW UHTXLUHPHQWV RI WKH &OHDQ $LU $FW See

6DUJHDQW 'HFO  ± ,Q RUGHU WR DFFRPSOLVK WKLV JRDO WKH DJHQF\ GHFLGHG WR GHYHORS WKH (3$FW

6WXG\ DQG LQFRUSRUDWH LWV FRQFOXVLRQV LQWR WKH HPLVVLRQV PRGHO Id.   (3$ FRQGXFWHG WKH

VWXG\ LQ SDUWQHUVKLS ZLWK FRQVXOWDQWV IURP WKH HQHUJ\ LQGXVWU\ DQG DV SODLQWLIIV DFNQRZOHGJH



                                                 
WKURXJKRXW WKH SURFHVV LW KDG WR PDNH FULWLFDO GHFLVLRQV DERXW ³ZKDW W\SHV RI IXHO EOHQGV LW FRXOG

DQG VKRXOG WHVW WR FUHDWH D VWXG\ FDSDEOH RI JHQHUDWLQJ >HPLVVLRQV HIIHFW@ RXWSXW´ 3OV¶ &URVV

0HP DW  0RUHRYHU ³(3$ GHILQHG WKH VFRSH RI WKH VWXG\ HVWLPDWHG FRVWV GHWHUPLQHG WHVW

SURFHGXUHV DQG VHOHFWHG WKH IXHO SDUDPHWHUV DQG YHKLFOHV´ 6DUJHDQW 'HFO  

       7KHVH VRUWV RI GHFLVLRQV ZKLFK WKH DJHQF\ UHDFKHG WKURXJK WKH H[FKDQJH RI HPDLOV DQG

RWKHU LQWHUQDO DJHQF\ UHFRUGV DV LGHQWLILHG LQ WKH Vaughn LQGH[ DUH H[DFWO\ WKH W\SH RI DJHQF\

MXGJPHQWV WKDW WKH GHOLEHUDWLYH SURFHVV SULYLOHJH SURWHFWV $OO RI WKHVH FKRLFHV ZHUH FRPPLWWHG WR

WKH H[SHUWLVH DQG MXGJPHQW RI (3$ DQG WKH IDFW WKDW WKH LQWHUQDO GLVFXVVLRQV OHDGLQJ XS WR WKH ILQDO

FRQFOXVLRQV HQWDLOHG FRQVLGHUDWLRQV RI VFLHQWLILF SULQFLSOHV GRHV QRW PHDQ WKDW WKRVH GLVFXVVLRQV

ZHUH QRW ³GHOLEHUDWLYH´ )RU H[DPSOH VRPH RI WKH ZLWKKHOG LQIRUPDWLRQ ³UHIOHFWV WKH RSWLRQV

DYDLODEOH IRU WKH VWXG\ DQG (3$ HPSOR\HH HYDOXDWLRQ RI WKRVH RSWLRQV´ Vaughn LQGH[ DW  DQG

WKHVH GLVFXVVLRQV ³FRQWULEXWHG WR WKH >D@JHQF\¶V GHFLVLRQPDNLQJ SURFHVV ERWK LQ GHVLJQLQJ WKH

VWXG\¶V WHVWLQJ DQG DOORFDWLQJ IXQGLQJ´ Id. $JHQF\ SHUVRQQHO HQJDJHG LQ H[WHQGHG GLVFXVVLRQV

DQG DQDO\VLV LQ RUGHU WR H[HFXWH WKH VWXG\ DQG (3$ GLG IDU PRUH WKDQ PHUHO\ ³UHRUJDQL]H DQG

UHSDFNDJH D PDVV RI GLVSHUVHG SXEOLF LQIRUPDWLRQ´ Petroleum  )G DW 

       3ODLQWLIIV DUJXH WKDW VFLHQWLILF GHOLEHUDWLRQV DUH QRW SURWHFWHG EHFDXVH WKH\ GR QRW ³IXUWKHU

([HPSWLRQ ¶V FRUH SXUSRVH RI HQKDQFLQJ WKH TXDOLW\ RI DJHQF\ GHOLEHUDWLRQV´ 3OV¶ &URVV0HP

DW  %XW WKLV WKHRU\ PDNHV OLWWOH VHQVH ZKHQ DQ DJHQF\¶V FRUH PLVVLRQ LV GLUHFWO\ UHODWHG WR DQG

DIIHFWHG E\ VFLHQFH See $%287 (3$ KWWSVZZZHSDJRYDERXWHSDRXUPLVVLRQDQGZKDWZH

GR ODVW YLVLWHG 6HSW   ³(3$¶V SXUSRVH LV WR HQVXUH WKDW    QDWLRQDO HIIRUWV WR UHGXFH

HQYLURQPHQWDO ULVN DUH EDVHG RQ WKH EHVW DYDLODEOH VFLHQWLILF LQIRUPDWLRQ´ 'HIHQGDQW¶V Vaughn

LQGH[ H[SODLQV WKDW WKH UHOHDVH RI WKH LQIRUPDWLRQ ZLWKKHOG ZRXOG ³KDYH D FKLOOLQJ HIIHFW RQ WKH

>D@JHQF\¶V DELOLW\ WR KDYH RSHQ DQG IUDQN GLVFXVVLRQV DPRQJ LWV VWDII DQG ZLWK LWV FRQWUDFWRUV



                                                 
FRQFHUQLQJ EXGJHWDU\ RSWLRQV DQG VWXG\ GHVLJQV´ DV ZHOO DV ³RSWLRQV RU LGHDV WKDW PD\ QRW

XOWLPDWHO\ EH VHOHFWHG IRU >D@JHQF\ DFWLRQ´ See e.g. Vaughn LQGH[ DW  ± )XUWKHU WKH

Vaughn LQGH[ VWDWHV WKDW GLVFORVXUH RI WKHVH UHFRUGV ZRXOG XQGHUPLQH ³(3$¶V DELOLW\ WR SHUIRUP

LWV EDVLF IXQFWLRQV´ DQG LW ³FRXOG FDXVH SXEOLF FRQIXVLRQ´ LI FHUWDLQ ³UHDVRQV UDWLRQDOHV DQG

FRQFOXVLRQV WKDW ZHUH QRW LQ IDFW XOWLPDWHO\ WKH SRVLWLRQ RI WKH (3$´ ZHUH UHOHDVHG Id.

       7KHUHIRUH DIWHU DQDO\]LQJ WKH DJHQF\¶V Vaughn LQGH[ DQG FRQGXFWLQJ DQ in camera UHYLHZ

RI D UHSUHVHQWDWLYH VDPSOH RI GRFXPHQWV ZLWKKHOG RU UHGDFWHG XQGHU ([HPSWLRQ  WKH &RXUW LV

VDWLVILHG WKDW WKH GRFXPHQWV ZLWKLQ HDFK RI WKH VHYHQ FDWHJRULHV LGHQWLILHG E\ SODLQWLIIV ZHUH

SURSHUO\ ZLWKKHOG RU UHGDFWHG SXUVXDQW WR ([HPSWLRQ 

,9    (3$ KDV PHW LWV VHJUHJDELOLW\ UHTXLUHPHQW

       $IWHU DVVHUWLQJ DQG H[SODLQLQJ WKH XVH RI SDUWLFXODU H[HPSWLRQV DQ DJHQF\ PXVW UHOHDVH

³>D@Q\ UHDVRQDEO\ VHJUHJDEOH SRUWLRQ RI D UHFRUG´  86&  E XQOHVV WKH QRQH[HPSW

SRUWLRQV DUH ³LQH[WULFDEO\ LQWHUWZLQHG ZLWK H[HPSW SRUWLRQV´ RI WKH UHFRUG Mead Data Cent., Inc.

 )G DW  see also Johnson v. EOUSA  )G   '& &LU  ³,Q RUGHU WR

GHPRQVWUDWH WKDW DOO UHDVRQDEO\ VHJUHJDEOH PDWHULDO KDV EHHQ UHOHDVHG WKH DJHQF\ PXVW SURYLGH D

µGHWDLOHG MXVWLILFDWLRQ¶ IRU LWV QRQVHJUHJDELOLW\´ DOWKRXJK ³WKH DJHQF\ LV QRW UHTXLUHG WR SURYLGH

VR PXFK GHWDLO WKDW WKH H[HPSW PDWHULDO ZRXOG HIIHFWLYHO\ EH GLVFORVHG´ Johnson  )G DW

 FLWLQJ Mead Data Cent., Inc.  )G DW  -XVW DV ZLWK WKH H[HPSWLRQ DQDO\VLV

³>D@JHQFLHV DUH HQWLWOHG WR D SUHVXPSWLRQ WKDW WKH\ FRPSOLHG ZLWK WKH REOLJDWLRQ WR GLVFORVH

UHDVRQDEO\ VHJUHJDEOH PDWHULDO´ Sussman v. U.S. Marshals Serv.  )G   '& &LU




      ,Q WKHLU FURVVPRWLRQ SODLQWLIIV DUJXHG WKDW (3$ XQODZIXOO\ LQYRNHG ([HPSWLRQ  WR
ZLWKKROG RU UHGDFW VHYHUDO UHFRUGV FRQWDLQLQJ LQIRUPDWLRQ LW VKDUHG ZLWK WKH SHWUROHXP LQGXVWU\
3OV¶ &URVV0HP DW ± 7KLV LVVXH LV QRZ PRRW EHFDXVH GHIHQGDQW SURGXFHG WKH VL[ GRFXPHQWV
DW LVVXH See 'HI¶V 5HSO\ DW ± 3OV¶ &URVV5HSO\ DW ±
                                                
 FLWLQJ Boyd v. Criminal Div. of DOJ  )G   '& &LU  DQG ³>D@ FRXUW

PD\ UHO\ RQ JRYHUQPHQW DIILGDYLWV WKDW VKRZ ZLWK UHDVRQDEOH VSHFLILFLW\ ZK\ GRFXPHQWV ZLWKKHOG

SXUVXDQW WR D YDOLG H[HPSWLRQ FDQQRW EH IXUWKHU VHJUHJDWHG´ Juarez v. DOJ  )G   '&

&LU  FLWLQJ Armstrong v. Exec. Office of the President  )G   '& &LU 

$ GLVWULFW FRXUW PXVW PDNH DQ H[SUHVV ILQGLQJ RQ VHJUHJDELOLW\ Id. DW  FLWLQJ Morley  )G

DW 

       3ODLQWLIIV DUJXH WKDW ³(3$ KDV RIIHUHG QR HYLGHQFH WKDW LW IXOILOOHG LWV REOLJDWLRQ WR SURGXFH

DOO UHDVRQDEO\ VHJUHJDEOH UHVSRQVLYH LQIRUPDWLRQ DV WR DOO UHFRUGV FKDOOHQJHG E\ >S@ODLQWLIIV´ 3OV¶

&URVV0HP DW  7KH\ LQVLVW WKDW GHIHQGDQW¶V Vaughn LQGH[ FRQWDLQV QRWKLQJ PRUH WKDQ

³ERLOHUSODWH H[SODQDWLRQV RI LWV VHJUHJDWLRQ GHWHUPLQDWLRQ´ DQG ³XQVRSKLVWLFDWHG SDUURWLQJ RI

)2,$¶V VWDWXWRU\ ODQJXDJH´ Id. DW ± LQWHUQDO FLWDWLRQ RPLWWHG

       (3$ KDV SURYLGHG D FRPSUHKHQVLYH  SDJH Vaughn LQGH[ DV ZHOO DV D SDJH

VXSSOHPHQWDO Vaughn LQGH[ WKDW GHVFULEH HDFK GRFXPHQW ZLWKKHOG DQG WKH H[HPSWLRQ XQGHU ZKLFK

LW ZDV ZLWKKHOG DQG ERWK VWDWH WKDW QR DGGLWLRQDO UHDVRQDEO\ VHJUHJDEOH LQIRUPDWLRQ FRXOG EH

UHOHDVHG See generally Vaughn LQGH[ 6XSSO Vaughn LQGH[ ,Q DGGLWLRQ (3$¶V GHFODUDQW DYHUV

WKDW WKH DJHQF\ ³FRQGXFWHG D OLQHE\OLQH UHYLHZ RI HDFK UHFRUG UHVSRQVLYH WR WKH UHTXHVW IRU

VHJUHJDELOLW\ RI QRQH[HPSW LQIRUPDWLRQ´ ³UHFRUGV ZHUH UHGDFWHG IRU H[HPSW PDWHULDO DQG WKH

UHDVRQDEO\ VHJUHJDEOH QRQH[HPSW SRUWLRQV UHOHDVHG´ DQG DJHQF\ UHYLHZHUV ³GHWHUPLQHG WKDW

ZKHUH D UHFRUG ZDV ZLWKKHOG LQ IXOO QR PHDQLQJIXO SRUWLRQ FRXOG UHDVRQDEO\ EH UHOHDVHG´

6DUJHDQW 'HFO   )XUWKHU WKH GHFODUDQW MXVWLILHV GHIHQGDQW¶V LQDELOLW\ WR UHGDFW DGGLWLRQDO

LQIRUPDWLRQ IURP WKHVH GRFXPHQWV E\ DVVHUWLQJ WKDW GLVFORVLQJ WKDW LQIRUPDWLRQ ZRXOG VWLOO UHYHDO

LQWHUQDO DJHQF\ DQDO\VLV DQG GHFLVLRQV Id.  ±




                                                 
       $OWKRXJK HDFK VLGH DFFXVHV WKH RWKHU RI ³FKHUU\SLFNLQJ´ FHUWDLQ GRFXPHQWV LQ LWV IDYRU WR

SURYH LWV SRLQW see 3OV¶ &URVV0HP DW ± 'HI¶V 5HSO\ DW  D UHYLHZ RI ERWK Vaughn

LQGH[HV UHYHDOV WKDW GHIHQGDQW SURYLGHG D VHJUHJDELOLW\ H[SODQDWLRQ IRU HYHU\ GRFXPHQW DQG LW

PDGH D GLOLJHQW HIIRUW WR LQGLYLGXDOL]H WKH VHJUHJDWLRQ GHWHUPLQDWLRQV See, e.g. Vaughn LQGH[ DW

 ³7KHUH LV QR DGGLWLRQDO UHDVRQDEO\ VHJUHJDEOH LQIRUPDWLRQ in this briefing EH\RQG ZKDW KDV EHHQ

SURGXFHG 5HGDFWLRQV ZHUH RQO\ PDGH WR WZR SDJHV RI WKH  SDJH EULHILQJ DQG WR WKH H[WHQW WKHUH

DUH IDFWV FRQWDLQHG LQ WKH WZR ZLWKKHOG SDJHV RI WKLV EULHILQJ WKH VHOHFWLRQ RI WKRVH IDFWV DUH DQ

LQWHJUDO SDUW RI WKH GHOLEHUDWLRQV LQ VHOHFWLQJ ILQDO SURJUDP RSWLRQV´ HPSKDVLV DGGHG (YHQ LI

VRPH RI WKH DJHQF\¶V H[SODQDWLRQV DUH VLPLODU LI QRW LGHQWLFDO WKDW ILQGLQJ GRHV QRW SUHFOXGH

VXPPDU\ MXGJPHQW EHFDXVH VRPHWLPHV ³FDWHJRUL]DWLRQ DQG UHSHWLWLRQ SURYLGH HIILFLHQW YHKLFOHV

E\ ZKLFK D FRXUW FDQ UHYLHZ ZLWKKROGLQJV WKDW LPSOLFDWH WKH VDPH H[HPSWLRQ IRU VLPLODU UHDVRQV´

Judicial Watch, Inc.  )G DW  0RUHRYHU WKH '& &LUFXLW KDV UHFRJQL]HG WKDW ³>W@KHUH DUH

RQO\ VR PDQ\ ZD\V WKH >DJHQF\@ FRXOG KDYH FODLPHG ([HPSWLRQV´ DQG WKDW ³>D@V ORQJ DV LW OLQNV

WKH VWDWXWRU\ ODQJXDJH WR WKH ZLWKKHOG GRFXPHQWV WKH DJHQF\ PD\ HYHQ µSDUURW >@¶ WKH ODQJXDJH RI

WKH VWDWXWH´ Id. TXRWLQJ Landmark Legal Found. v. IRS  )G   '& &LU 

       7KHUHIRUH FRQVLGHULQJ DOO RI WKH VHJUHJDWLRQ GHWHUPLQDWLRQV LQ FRPELQDWLRQ ZLWK

GHIHQGDQW¶V GHFODUDWLRQ WKH &RXUW LV VDWLVILHG WKDW WKH DJHQF\ KDV PHW LWV VHJUHJDELOLW\ UHTXLUHPHQW

See Juarez  )G DW  ILQGLQJ D ³SDJHE\SDJH´ UHYLHZ DQG DYHUPHQWV LQ D GHFODUDWLRQ WKDW

HDFK SLHFH RI LQIRUPDWLRQ ZLWKKHOG FRXOG QRW EH UHDVRQDEO\ VHJUHJDWHG WR EH VXIILFLHQW IRU

GHIHQGDQW WR PHHW VHJUHJDELOLW\ UHTXLUHPHQW Johnson  )G DW  FRQFOXGLQJ WKDW D

³FRPSUHKHQVLYH Vaughn LQGH[ GHVFULELQJ HDFK GRFXPHQW ZLWKKHOG DV ZHOO DV WKH H[HPSWLRQ

XQGHU ZKLFK LW ZDV ZLWKKHOG´ VXSSOHPHQWHG E\ DQ DIILGDYLW LQGLFDWLQJ WKDW DQ DJHQF\ RIILFLDO

FRQGXFWHG D UHYLHZ RI HDFK GRFXPHQW DQG GHWHUPLQHG WKDW WKH GRFXPHQWV GLG QRW FRQWDLQ



                                                 
VHJUHJDEOH LQIRUPDWLRQ ZDV VXIILFLHQW WR IXOILOO WKH DJHQF\¶V REOLJDWLRQ )XUWKHU WKH &RXUW¶V in

camera UHYLHZ RI WKH SURYLGHG GRFXPHQWV FRQILUPV WKLV FRQFOXVLRQ 6R WKH &RXUW ZLOO JUDQW

GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW RQ WKH LVVXH RI VHJUHJDELOLW\

                                        &21&/86,21

       )RU WKH IRUHJRLQJ UHDVRQV WKH &RXUW FRQFOXGHV WKDW (3$¶V GHFODUDWLRQ GRHV QRW GHVFULEH

DQ DGHTXDWH VHDUFK LQ UHVSRQVH WR SODLQWLIIV¶ )2,$ UHTXHVW 7KHUHIRUH GHIHQGDQW¶V PRWLRQ IRU

VXPPDU\ MXGJPHQW ZLOO EH '(1,(' ,1 3$57 DQG WKH &RXUW ZLOO UHPDQG WKH FDVH WR WKH DJHQF\

7KH DJHQF\ LV LQVWUXFWHG WR FRQGXFW D IXUWKHU VHDUFK IRU UHVSRQVLYH UHFRUGV WR SURYLGH D PRUH

GHWDLOHG MXVWLILFDWLRQ IRU WKH DGHTXDF\ RI WKH VHDUFKHV DQG WR UHOHDVH DQ\ UHDVRQDEO\ VHJUHJDEOH

QRQH[HPSW PDWHULDO WR SODLQWLIIV FRQVLVWHQW ZLWK )2,$ :LWK UHVSHFW WR WKH GRFXPHQWV (3$

UHGDFWHG RU ZLWKKHOG SXUVXDQW WR )2,$ ([HPSWLRQV   RU  WKH &RXUW ILQGV WKDW (3$ SURSHUO\

LQYRNHG WKH H[HPSWLRQV DQG WKDW LW PHW LWV VHJUHJDELOLW\ UHTXLUHPHQW 7KXV GHIHQGDQW¶V PRWLRQ

IRU VXPPDU\ MXGJPHQW ZLOO EH *5$17(' ,1 3$57 DQG SODLQWLIIV¶ PRWLRQ IRU SDUWLDO VXPPDU\

MXGJPHQW ZLOO EH '(1,('

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                             $0< %(50$1 -$&.621
                                             8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 6HSWHPEHU